Exhibit 10.4

 

August 6, 2015

 

Offer #1/2015

 

Alejandro B. Dosoretz

Inversix S.A.

Emprendimientos Inmobiliarios de la Costa S.A.

Instituto Acevedo S.A.

Antila Forte S.A. (Costa Rica)

Inversiones Médicas Globales S.A. (El Salvador)

Croin, S.A. de C.V. (México)

 

Dear Sirs,

 

Following up on our previous conversations in connection with the lease of
several properties owned by you in which certain affiliates of 21st Century
Oncology, Inc. f/k/a Radiation Therapy Services, Inc. currently operate
radiotherapy treatment facilities, please find attached as Annex I our proposal
to enter into a master lease agreement. If accepted the master lease shall be
governed by the terms and conditions set forth in Annex I hereto.

 

This offer to enter into a master lease shall be deemed accepted if you send us
an acceptance letter on or before August 15, 2015, 11 am EST.

 

Kind regards,

 

 

 

 

21ST Century Oncology, Inc.

 

Print name:

 

As Its:

 

 

 

 

 

 

 

Vidt Centro Médico S.R.L.

 

Print name:

 

As Its:

 

 

--------------------------------------------------------------------------------


 

 

 

Instituto Médico Dean Funes S.A.

 

Print name:

 

As Its:

 

 

 

 

 

 

 

Centro de Oncología y Radioterapia de Mar del Plata S.R.L.

 

Print name:

 

As Its:

 

 

 

 

 

 

 

Mevaterapia S.A.

 

Print name:

 

As Its:

 

 

 

 

 

 

 

Centro Médico Irazu S.A. (Costa Rica)

 

Print name:

 

As Its:

 

 

 

 

 

 

 

Servicios y Soluciones Médicas S.A. (El Salvador)

 

Print name:

 

As Its:

 

 

 

 

 

 

 

Clínica de Radioterapia de Occidente, S.A. de C.V.

 

Print name:

 

As Its:

 

 

2

--------------------------------------------------------------------------------


 

ANNEX I TO OFFER LETTER TO ENTER INTO A

 

MASTER LEASE

 

This “Master Lease” is entered into as of August 6, 2015 (the “Effective Date”)
between each of the  individuals or entities identified as “Landlord” in
Exhibit A-1 hereto, and each of the  entities identified as “Tenant,” in the
Exhibit A-1 hereto for the following real properties and improvements thereon
(collectively, the “Facilities” or the “Premises”) set forth on Exhibit A-1,
each used as a radiation or oncology related medical office building
(individually as so utilized, as such utilization may be changed pursuant to
Section 7.1 and collectively, the “Business”).  Vidt Centro Médico S.A. and
21st Century Oncology, Inc. f/k/a Radiation Therapy Services, Inc., a Florida
corporation (collectively, “Guarantor”) herein guarantee Tenant’s obligations
hereunder. In consideration of the mutual covenants, conditions and agreements
set forth herein, Landlord hereby leases the Premises to Tenant for the Term
upon the terms and conditions provided below. Certain capitalized terms used in
this Master Lease are defined on Exhibit E.

 

RECOGNITION OF MASTER LEASE;

IRREVOCABLE WAIVER OF CERTAIN RIGHTS

 

Tenant and Landlord each acknowledge and agree that the terms and conditions of
this Master Lease constitute a single, indivisible lease of the entire Premises
and shall, to the extent legally possible in each of the relevant jurisdictions,
be uniformly applied to the Facilities and the Premises. The Minimum Rent,
Additional Rent, other amounts payable hereunder and all other provisions
contained herein have been negotiated and agreed upon based on the intent to
lease the entirety of the Premises as a single and inseparable transaction
pursuant to this Master Lease, and such Minimum Rent, Additional Rent, other
amounts and other provisions would have been materially different had the
parties intended to enter into separate leases for each of the Facilities or
Premises. Notwithstanding the foregoing, the parties agree that they will
subsequently sign an agreement under the applicable local  law that reflects the
terms of this Master Lease, to be implemented at the local level, with
individual landlord and tenant contracts (each a “Local Agreement”) pursuant to
this Master Lease, including, without limitation, the Facilities located in
Argentina (collectively, the “Argentine Facilities” and the agreement governing
each lease shall be referred to as  the “Argentine Local Agreements”), and
provided further that in case of conflict between the provisions of this Master
Lease and the provisions of any Local Agreement, the provisions of this Master
Lease shall prevail. A form of the Argentine Local Agreement is attached hereto
as Exhibit C.

 

Tenant and Guarantor each acknowledge and agree that Landlord is entering into
this Master Lease as an accommodation to Tenant and Guarantor. Each of the
entities comprising Tenant and Guarantor, in order to induce Landlord to enter
into this Master Lease, to the extent permitted by law:

 

A.                                    Agrees, acknowledges and is forever
estopped from asserting to the contrary that the statements set forth in the
first sentence of this Section are true, correct and complete;

 

B.                                    Agrees, acknowledges and is forever
estopped from asserting to the contrary that this Master Lease is a new and de
novo lease, which supersedes and replaces in its entirety any existing or prior
occupancy lease between the Tenant and the Landlord or between any of the
entities comprising Tenant and any of the entities comprising Landlord that may
have existed prior to the Effective Date;

 

3

--------------------------------------------------------------------------------


 

C.                                    Agrees, acknowledges and is forever
estopped from asserting to the contrary that this Master Lease is a single lease
pursuant to which the collective Premises are demised to the Tenant pursuant to
the terms and conditions of this Master Lease;

 

D.                                    Agrees, acknowledges and is forever
estopped from asserting to the contrary that if, notwithstanding the provisions
of this Section, this Master Lease were to be determined or found to be in any
proceeding, action or arbitration under bankruptcy, insolvency, debtor-relief or
other applicable laws to constitute multiple leases demising multiple
properties, such multiple leases could not, by the debtor, trustee, or any other
party, be selectively or individually assumed, rejected or assigned; and

 

E.                                      Forever knowingly waives and
relinquishes any and all rights under or benefits of the provisions of the
relevant jurisdiction bankruptcy laws, or any successor or replacement thereof
or any analogous state law, to selectively or individually assume, reject or
assign the multiple leases comprising this Master Lease following a
determination or finding in the nature of that described in the foregoing
Section D.

 

With respect to this Master Lease and exercise of the rights of Tenant and
discharge of the duties and obligations of Tenant with respect to the Facilities
and Premises occupied by Tenant, all of the undersigned entities identified as
“Tenant” have heretofore or do hereby appoint Guarantor as their agent with
power of attorney, coupled with an interest, to pay rent and to exercise all of
the other rights of Tenant and to perform and discharge any and all duties and
obligations of Tenant under this Master Lease with respect to the Facilities and
Premises occupied by such undersigned entity. Any act of Guarantor as agent or
attorney-in-fact for any one or more of the undersigned Tenant entities may be
relied upon by Landlord as the act of such entity.

 

1.                                      Term.  The “Term” of this Master Lease
is the fifteen-year period commencing on January 1, 2015 and ending on
December 31, 2029, and a “Lease Year” is the twelve month period commencing on
January 1 of each year of the Term.  The first Lease Year shall commence on
January 1, 2015 and end on December 31, 2015.  A “Triennial Period” is the
three-year period computable for purposes of Rent determination. The initial
Triennial Period shall be the period commencing on January 1, 2015 and ending on
December 31, 2017, and the following shall be Jan 1, 2018-Dec 31, 2020; Jan 1,
2021-Dec 31, 2023, Jan 1, 2024-Dec 31, 2026, and Jan 1, 2027-Dic 31, 2029.

 

2.                                       Rent.  During the Term, Tenant shall
pay Landlord aggregate “Rent” determined as provided in this Section 2.

 

2.1                              Minimum Rent; Annual Increases.  The “Minimum
Rent” for the first Lease Year is One million five hundred thousand dollars
(US$1,500,000.00) annually, plus all applicable sales and use taxes, payable in
advance in twelve (12) equal monthly installments.  On January 1 of each Lease
Year within any given Triennial Period (including, without limitation,
January 1, 2016), Minimum Rent shall be increased such that Minimum Rent for the
Lease Year commencing on such first day of January shall be one hundred and one
and one half percent (101.5%) of the Minimum Rent in effect during the
immediately preceding Lease Year. Exhibit A-2 contains a detail of the
Allocation of the Minimum Rent for the first Lease Year per Facility. The
Exhibit A-2 shall be replaced tri-annually  after the adjustment of the Rent as
per the provisions of Section 2.2 below, to reflect the current Rent allocable
to each of the Facilities.

 

4

--------------------------------------------------------------------------------


 

2.2                               Rent Adjustment.  To establish a fair market
Minimum Rent for the Premises during every Triennial Period, the Minimum Rent
shall be reset at the beginning of each Triennial Period and expressed as an
annual amount equal to the Fair Market Rent of the Premises as established
pursuant to Exhibit C at least ninety (90) days prior to the commencement of the
subsequent Triennial Period, provided, however, in no event shall the Minimum
Rent for the Premises during the first Lease Year of such Triennial Period be
(a) greater than one hundred ten percent (110%) of the Minimum Rent for the
immediately preceding Lease Year or (b) lesser than ninety percent (90%) of the
Minimum Rent for the immediately preceding Lease Year. Commencing  with the
second (2nd) Lease Year of any given Triennial Period and continuing through the
third year of such Triennial Period the “Minimum  Rent” shall be increased
annually as provided in Section 2.1 and as so calculated shall be payable in
monthly installments throughout the remainder of such Triennial Period.

 

2.3                               Payment Terms.  All Rent and other payments to
Landlord shall be paid by wire transfers or checks in accordance with the Local
Agreements and local practices.  The Minimum Rent and Additional Rent shall be
paid in advance in equal monthly installments on or before the fifth (5th)
Business Day of each calendar month.

 

2.4                               Absolute Net Lease.  All Rent payments shall
be absolutely net to Landlord, free of any and all Taxes, Other Charges, and
operating or other expenses of any kind whatsoever, all of which shall be paid
by Tenant when due. Tenant shall continue to perform its obligations under this
Master Lease even if Tenant claims that it has been damaged by Landlord. Thus,
Tenant shall at all times remain obligated under this Master Lease without any
right of setoff, counterclaim, abatement, deduction, reduction or defense of any
kind. Tenant’s sole right to recover damages against Landlord under this Master
Lease shall be to prove such damages in a separate action.

 

3.                                       Late Charges.  The late payment of Rent
or other amounts due will cause Landlord to lose the use of such money and incur
administrative and other expenses not contemplated under this Master Lease.
While the exact amount of the foregoing is extremely difficult to ascertain, the
parties agree that as a reasonable estimate of fair compensation to Landlord, if
any Rent or other amount is not paid within (i) five (5) days after the due date
for such payment, then Tenant shall thereafter pay to Landlord on demand a late
charge equal to three percent (3%) of such delinquent amounts, and (ii) ten
(10) days after the due date for such payment, such unpaid amount shall accrue
interest from such date at the “Agreed Rate” of five percent (5%) plus the prime
rate of interest as published in the Wall Street Journal on the eleventh (11th)
day after the due date for such payment.

 

4.                                       Intentionally Omitted.

 

5.                                       Taxes and Other Charges.  At the end of
the Term, all Taxes and Other Charges shall be prorated. If Tenant has prepaid
any Taxes or Other Charges for periods extending beyond the end of the Term,
Landlord shall, within forty-five (45) days of the expiration of the Term,
reimburse Tenant for such Taxes and Other Charges, which obligation shall
survive the expiration or earlier termination of this Master Lease. Landlord
shall promptly forward to Tenant copies of all bills and payment receipts for
Taxes or Other Charges received by it. At the end of the Term, Subject to
Section 5.1, Tenant shall pay and discharge (including the filing of all
required returns), prior to delinquency or imposition of any fine, penalty,
interest or other cost (“Penalty”) the following: (i) “Taxes”, consisting of any
property (real and

 

5

--------------------------------------------------------------------------------


 

personal) and other taxes and assessments levied or assessed with respect to
this Master Lease or any portion of the Premises, including, without limitation,
any national, state, provincial, municipal, or county occupation tax,
transaction privilege, franchise taxes, business privilege, rental tax or other
excise taxes, and other assessments levied or assessed against the Premises,
Tenant’s interest therein or Landlord (with respect to this Master Lease and/or
the Premises, but excluding any local, provincial, state or national income tax
based upon the net income or excess profits of Landlord, any capital gains tax
imposed on Landlord in connection with the sale of all or any portion of the
Premises to any Person and any transfer tax or stamps for Landlord’s transfer of
any interest in any portion of the Premises to any Person other than Tenant or
any of its Affiliates), which shall be borne by Landlord, and (ii) “Other
Charges”, consisting of any utilities, common area maintenance, and other costs
and expenses of the Business and operation, possession or use of any portion of
the Premises and all other charges, obligations or deposits assessed against any
portion of the Premises during the Term. Tenant may pay all of any portion of
the Taxes or the Other Charges in permitted installments (whether or not
interest accrues on the unpaid balance) when due and before any Penalty. Tenant
will furnish to Landlord, promptly after demand therefore, proof of payment of
Taxes and Other Charges which are paid by Tenant.

 

5.1                              Protests.  Each party has the right, but not
the obligation, in good faith to protest or contest (a “Protest”) in whole or in
part (i) the amount or payment of any Taxes or Other Charges and (ii) the
existence, amount or validity of any Lien (as defined in Section 8.1) by
appropriate proceedings sufficient to prevent its collection or other
realization and the sale, forfeiture or loss of any portion of the Premises or
Rent to satisfy it (so long as, in the case of any Protest or contest by Tenant,
Tenant provides Landlord with reasonable security to assure the foregoing, which
security may take the form of a title indemnity (in a form reasonably acceptable
to Landlord and from a reputable title insurance company reasonably acceptable
to Landlord) or payment of the amount due the lien claimant), provided that if
as a result of any Protest initiated by Landlord, such Taxes, Other Charges or
the amount of any Lien increases above the protested amount, such increase shall
be borne exclusively by Landlord. Each party shall diligently prosecute any such
Protest initiated by it at its sole cost and expense. In connection with any
Protest that Tenant is diligently pursuing regarding Taxes, Tenant shall pay the
Taxes that are the subject of such Protest before the imposition of any Penalty.
In connection with any Protest that Tenant is diligently pursuing regarding any
Other Charges or Liens, Tenant shall pay such Other Charges or pay such Liens
(or otherwise cause them to be removed) before any part of the Premises or any
Rent therefrom or interest therein is in any danger of being sold, forfeited,
attached or lost. At Tenant’s sole cost and expense, Landlord will cooperate
fully in any Protest that involves an amount assessed against it and, at
Tenant’s request, in the case of any Protest in which Tenant is prohibited from
solely prosecuting such proceedings by applicable law.

 

6.                                     Insurance. All insurance provided for in
this Master Lease shall (i) be maintained under valid and enforceable policies
issued by the local Affiliate of excellent international (or local in case of
lack thereof) reputation insurers, licensed and approved to do business in the
countries and other relevant jurisdictions where the applicable Facility or
portion of the Premises is located, (ii) except for insurance referenced in
Section 6(c), Section 6(d) and Section 6(e), name Landlord (and, if required,
pursuant to the terms of any mortgage encumbering the Premises, or any part
hereof, Landlord’s mortgagee) as an additional insured and, for the casualty
policy referenced in Section 6(a), as the owner and loss payable beneficiary,
(iii) be on an “occurrence” basis, (iv) cover all of Tenant’s operations at the
applicable Facility or portion of the Premises, (v) provide that the policy may
not be canceled except upon not less than thirty (30) days prior written notice
to Landlord and (vi) be primary and provide that any insurance with respect to
any portion of the Premises maintained by Landlord is excess and

 

6

--------------------------------------------------------------------------------


 

noncontributing with Tenant’s insurance. The parties hereby waive as to each
other all rights of subrogation  which any insurance carrier, or either of them,
may have by reason of any provision in any policy issued to them, provided such
waiver does not thereby invalidate such policy. Original policies or
satisfactory insurer certificates evidencing the existence of the insurance
required by this Master Lease and showing the interest of Landlord shall be
provided to it at any time upon Landlord´s request but in any case, for a
renewal policy, not less than five (5) days prior to the expiration date of the
policy being renewed. If Landlord is provided with a certificate, it may demand
that Tenant provide a complete copy of the related policy within fifteen (15)
days. Tenant may satisfy the insurance requirements hereunder through coverage
under a so-called blanket policy or policies of insurance carried and maintained
by Tenant; provided, however, that the coverage afforded Landlord will not be
reduced or diminished or otherwise be different from that which would exist
under a separate policy meeting all other requirements of this Master Lease by
reason of the use of such blanket policy of insurance. Exhibit I hereto is a
list of policies, coverages, and maturities of existing policies. Unless
otherwise agreed upon in any Local Agreement, before December 31, 2015 and
during the Term, each Tenant shall purchase and maintain the  insurance (per
Tenant and not per Facility) detailed below in the amounts set forth in the
column “Coverage Amount (USD)” of the Exhibit J hereto. In case of a devaluation
of the non-US currencies leading to a fall in the USD-denominated policies,
prior to the Landlord declaring a default under this Master Lease or any of the
local agreements, Landlord shall provide written notice of the devaluation and
at the time of renewal of the relevant policies the parties shall negotiate in
good faith a readjustment of the coverage amount. In case of failure to reach an
agreement, the Parties shall appoint one out of Marsh, McLennan, AON or Willis
to assess a reasonable and adequate level of coverage for the relevant
Facilities. For the avoidance of doubt, the Tenant shall not be in default of
this Master Lease until an agreement on the readjustment of the coverage amount
is reached. Further, the insurance to be purchased on any Facility that is used
for residential purposes will be reasonable and adequate insurance in line with
local applicable standards.

 

(a)                                 Fire and Extended Coverage with respect to
each Facility against loss or damage from all causes under standard “all risk”
property insurance coverage with an agreed amount endorsement (such that the
insurance carrier has accepted the amount of coverage and has agreed that there
will be no co-insurance penalty), without exclusion for fire, lightning,
windstorm, explosion, smoke damage, vehicle damage, sprinkler leakage, flood,
vandalism, earthquake, malicious mischief or any other risks normally covered
under an extended coverage endorsement, in amounts that are not less than the
actual replacement value of such Facility and all Tenant Personal Property
associated therewith (including the cost of compliance with changes in zoning
and building codes and other laws and regulations, demolition and debris removal
and increased cost of construction). Additionally, if any Facility contains
steam boilers, steam pipes, steam engines, steam turbines or other high pressure
vessels, insurance with an agreed amount endorsement (such that the insurance
carrier has accepted the amount of coverage and has agreed that there will be no
co-insurance penalty), covering the major components of the central heating, air
conditioning and ventilating systems, boilers, other pressure vessels, high
pressure piping and machinery, elevators and escalators, if any, and other
similar equipment installed in the Facility, in an amount equal to one hundred
percent (100%) of the full replacement cost of the Facility, which policies
shall insure against physical damage to and loss of occupancy and use of the
Facility arising out of an accident or breakdown covered thereunder.;

 

(b)                                 Commercial General Public Liability Coverage
with respect to each Facility (including products liability and broad form
coverage) against claims for bodily injury, death or property damage occurring
on, in or about such Facility;

 

7

--------------------------------------------------------------------------------


 

(c)                                  Professional Liability Coverage with
respect to each Facility for damages for injury, death, loss of service or
otherwise on account of professional services rendered or which should have been
rendered;

 

(d)                                 Worker’s Compensation Coverage, or similar
coverage in the relevant jurisdiction, with respect to each Facility for
injuries sustained by Tenant’s employees in the course of their employment and
otherwise consistent with all applicable legal requirements; and

 

(e)                                  Business Interruption and Extra Expense
Coverage, where available, with respect to each Facility for loss of rental
value for a period not less than one (1) year, covering perils consistent with
the requirements of Section 6(a) and providing that any covered loss thereunder
shall be payable to the Landlord as its interests may appear, and (A) including
either an agreed amount endorsement or a waiver of any co-insurance provisions,
so as to prevent Tenant, Landlord and any other insured thereunder from being a
co-insurer, or (B) if such insurance contains a coinsurance provision, with a
limit greater than or equal to ten (10) times the amount of annual Minimum Rent
and Additional Rent then payable under this Master Lease.

 

7.                                       Use, Regulatory Compliance and
Preservation of Business.

 

7.1                              Permitted Use.

 

Tenant shall use, operate and occupy each Facility as a radiation or oncology
related medical office building and treatment center, and for ancillary services
relating thereto, but for no other purpose; provided, however, that Tenant may,
with the written approval of Landlord (subject to the succeeding sentence, to be
granted or withheld in the exercise of its sole and absolute discretion) change
the use of a Facility to a different use so long as Tenant shall continue to
use, operate and occupy such Facility for a use in the medical services
industry. Landlord, upon the written request of Tenant, shall approve a change
in the use of a Facility if the following conditions are met: (i) the proposed
change in use is for a use in the medical services industry, and (ii) Tenant has
obtained or agrees to obtain prior to such change in use all licenses,
certificates, permits and all other approvals required by law in connection with
operating the Facility for the proposed new use. Tenant shall operate each
Facility and the Business conducted thereon in a manner consistent with all
applicable laws.

 

7.2                               Regulatory Compliance.  Tenant, each Facility
and the other portions of the Premises shall be subject to all CC&R’s
promulgated by, or for the benefit of, condominium or other such associations or
entities, as the same may be amended from time to time and Tenant, each Facility
and the other portions of the Premises shall comply in all material respects
with all of such CC&R’s, as well as all licensing and other laws and other use
or maintenance requirements applicable to the Business conducted thereon and, to
the extent applicable, all Instituto Nacional de Servicios Sociales para
Jubilados and Pensionados  (“PAMI”) and other third-party payor certification
requirements, including timely filing properly completed cost and other required
reports, timely paying all expenses shown thereon, and ensuring that each
Facility, to the extent required in connection with the then permitted use
pursuant to Section 7.1, continues to be fully certified for participation in
PAMI throughout the Term. Further, Tenant shall not commit any act or omission
that would in any way violate any certificate of occupancy affecting any
Facility. All inspection fees, costs and charges associated with a change of
such licensure or certification shall be borne solely by Tenant.

 

8

--------------------------------------------------------------------------------

 


 

7.3                               Quiet Enjoyment.  So long as no Event of
Default has occurred and is continuing, Landlord covenants that Tenant may
peaceably and quietly have, hold and enjoy the Premises for the Term, free of
any claim or other action not caused or created by Tenant, subject to Section 17
or Section 18.

 

8.                                       Acceptance, Maintenance, Upgrade,
Alteration and Environmental.

 

8.1                               Acceptance “AS IS”; No Liens.  Tenant
acknowledges that it or an Affiliate has been in possession of and operating the
Premises prior to the date of this Master Lease and is presently engaged in
operations like the Business conducted at each Facility in the jurisdiction
where such Facility is located and has expertise in such industry and, in
deciding to enter into this Master Lease, has not relied on any representations
or warranties, express or implied, of any kind from Landlord with respect to the
Premises. Tenant has examined the condition of title to and thoroughly
investigated the Premises, has selected the Premises to its own specifications,
has concluded that, as of the date hereof, no improvements or modifications are
required to be made by Landlord in order to conduct the Business thereon, and
accepts them on an “AS IS” basis and assumes all responsibility and cost for the
correction of any observed or unobserved deficiencies or violations. It is
expressly understood and agreed that any inspection by or on behalf of the
Landlord of the business conducted at the Premises or of the Premises is for
Landlord’s sole and exclusive benefit and is not directly or indirectly for the
benefit of, nor should be relied in any manner upon by, Tenant, its subtenants
or any other third party. Subject to its right to Protest set forth in
Section 5.1, Tenant shall not cause or permit any lien, levy or attachment to be
placed or assessed against any portion of the Premises or the operation thereof
(a “Lien”) other than “Permitted Exceptions” as described on Exhibit D and any
mortgage, lien, encumbrance, or other charge created by or resulting solely from
any act or omission of Landlord.

 

8.2                                Tenant’s Maintenance Obligations.  Tenant
shall (i) keep and maintain the Premises in good appearance, repair and
condition and maintain proper janitorial services, (ii) promptly make all
repairs (interior and exterior, structural and nonstructural, ordinary and
extraordinary, foreseen and unforeseen) necessary to keep each Facility in good
and lawful order and condition and in substantial compliance with all applicable
requirements and laws relating to the business conducted thereon, including, if
applicable certification for participation in PAMI, and (iii) keep and maintain
all Landlord and Tenant Personal Property in good condition, ordinary wear and
tear, casualty and condemnation excepted, and repair and replace such property
consistent with prudent industry practice.

 

8.3                                Upgrade Expenditures.  Unless otherwise
agreed upon in any  Local Agreement, on or before the date that is thirty (30)
days after the expiration of each Lease Year, Tenant shall provide to Landlord
documentation and other evidence demonstrating to Landlord’s reasonable
satisfaction that Tenant has, during the preceding Lease Year, for all the
Facilities in total (and not necessarily individually) expended an amount equal
to or exceeding the CapEx Amount, multiplied by the aggregate rentable square
footage of the Facilities on the last day of the preceding Lease Year, for
Upgrade Expenditures relating to the Premises.  As used herein the “CapEx
Amount” shall mean an amount equal to One Dollar ($1.00) (as adjusted at the end
of each Lease Year for increases since the Effective Date in the CPI).  “Upgrade
Expenditures” means expenditures in commercially reasonable amounts to Persons
not affiliated with Tenant for (i) upgrades or improvements to each Facility
that have the effect of maintaining or improving such Facility, including new or
replacement wallpaper, tiles, window coverings, lighting fixtures, painting,
upgraded landscaping, carpeting, architectural adornments, common area amenities
and the like, including, without limitation, capital improvements or repairs
(including repairs or replacements of the roof,

 

9

--------------------------------------------------------------------------------


 

structural elements of the walls, parking area or the electrical, plumbing, HVAC
or other mechanical or structural systems), and (ii) other improvements to each
Facility as reasonably approved by Landlord, which shall include those matters,
if any, that Landlord has approved in writing as of the Effective Date based on
descriptions and budgets that Tenant has provided prior thereto.  If Tenant
expends an amount in any Lease Year that exceeds the CapEx Amount for that Lease
Year (the “CapEx Surplus”), the CapEx Amount required for the immediately
following Lease Year will be reduced by the CapEx Surplus for the preceding
Lease Year.

 

8.4                               Intentionally Blank

 

8.5                               Alterations by Tenant.  Tenant may alter,
improve, exchange, replace, modify or expand (collectively, “Alterations”) the
Premises from time to time as it may determine is desirable for the continuing
and proper use and maintenance of the Premises; provided, that any Alterations
in excess of Fifty Thousand Dollars ($50,000.00) with respect to any individual
Facility in any rolling twelve (12) month period shall require Landlord’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.  All Alterations shall immediately become a part of the Premises and
the property of Landlord subject to this Master Lease, and the cost of all
Alterations or other purchases, whether undertaken as an on-going licensing  or
other regulatory requirement, or otherwise shall be borne solely by Tenant. All
Alterations shall be done in a good and workmanlike manner in compliance in all
material respects with all applicable laws and the insurance required under this
Master Lease. If an Alteration changes the rentable square footage of a
Facility, Tenant shall promptly provide Landlord notice of the same and upon
delivery of such notice, Schedule I shall be deemed amended to reflect such
revised rentable square footage for the applicable Facility.

 

8.6                               Hazardous Materials.  Tenant’s use of the
Premises shall comply in all material respects with all Hazardous Materials
Laws. If any Environmental Activities occur or are suspected to have occurred in
material violation of any Hazardous Materials Laws or if Tenant has received
written notice of any Hazardous Materials Claim against any portion of the
Premises, Tenant shall promptly remedy any such violation or claim to the
reasonable satisfaction of Landlord and in accordance in all material respects
with all applicable governmental authorities, as required by Hazardous Materials
Laws. Tenant and Landlord shall promptly advise one another in writing upon
receiving written notice of (a) any Environmental Activities in material
violation of any Hazardous Materials Laws; (b) any Hazardous Materials Claims
against Tenant or Landlord in connection with the Premises (or any portion of
the Premises); (c) any remedial action taken by Tenant or Landlord in response
to any Hazardous Materials Claims or any Hazardous Materials on, under or about
any portion of the Premises in material violation of any Hazardous Materials
Laws; (d) any occurrence or condition on or in the vicinity of any portion of
the Premises of which Tenant or Landlord, as applicable, has actual knowledge
and that materially increases the risk that any portion of the Premises will be
exposed to Hazardous Materials; and (e) all material communications to or from
Tenant, any governmental authority or any other Person relating to Hazardous
Materials Laws or Hazardous Materials Claims with respect to any portion of the
Premises, including copies thereof. Notwithstanding any other provision of this
Master Lease, if any Hazardous Materials are discovered on or under any portion
of a Facility in violation of any Hazardous Materials Law, the Term shall be
automatically extended with respect to such Facility only and this Master Lease
shall remain in full force and effect with respect to such Facility only until
the earlier to occur of (i) the completion of all remedial action or monitoring,
as reasonably approved by Landlord, in accordance with all Hazardous Materials
Laws, or (ii) the date specified in a written notice from Landlord to Tenant
terminating this Master Lease (which date may be subsequent to the date upon
which the Term was to have expired).

 

10

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in no event shall the provisions of this
Section 8.5 extend the Term for a Facility beyond December 31, 2029 as to such
Facility; provided, however, that Tenant’s obligations to complete all remedial
action or monitoring pursuant to this Section 8.5 shall survive any such
termination of the Term. Landlord shall have the right, at Tenant’s sole cost
and expense (including, without limitation, Landlord’s reasonable attorneys’
fees and costs) and with counsel chosen by Landlord, to join and participate in,
as a party if it so elects, any legal proceedings or actions initiated in
connection with any Hazardous Materials Claims.

 

8.7                               Medical Waste.  Tenant shall be responsible
for all Medical Waste disposal for each Facility, which disposal shall be
provided by a licensed medical waste hauler and shall comply in all material
respects with all applicable laws, rules, regulations and orders. If Tenant
elects to provide Medical Waste disposal services to the subtenants in a
Facility, such services shall be provided in compliance in all material respects
with all applicable laws, rules, regulations and orders.

 

8.8                               Tenant Repairs.

 

(a)                                 Tenant hereby agrees that on or before the
date that is one hundred and eighty days (180) days after the date of this
Master Lease (the “Immediate Repairs Outside Date”), Tenant shall, at its sole
cost and expense, complete those repairs and replacements identified as
“Immediate Repairs” and further described on Exhibit H attached hereto and
incorporated herein by reference. On or before the Immediately Repairs Outside
Date, Tenant shall provide Landlord with sufficient documentation reasonably
acceptable to Landlord evidencing that the Immediate Repairs have been completed
in accordance with the provisions of this Section 8.7. All Immediate Repairs
shall be done in a good and workmanlike manner in compliance in all material
respects with all applicable laws and the insurance required under this Master
Lease.

 

(b)                                 Tenant hereby agrees that on or before the
date that is twelve (12) months (except to the extent additional time is
permitted as set forth on Exhibit H) after the date of this Master Lease (the
“Short-Term Repairs Outside Date”), Tenant shall, at its sole cost and expense,
complete those repairs and replacements identified as “Short-Term Repairs” and
further described on Exhibit H attached hereto and incorporated herein by
reference. On or before the Short-Term Repairs Outside Date (or, such later date
as indicated with respect to those Short-Term Repairs for which additional time
is given pursuant to Exhibit H), Tenant shall provide Landlord, with sufficient
documentation reasonably acceptable to Landlord evidencing that the Short-Term
Repairs have been completed in accordance with the provisions of this
Section 8.7. All Short-Term Repairs shall be done in a good and workmanlike
manner in compliance in all material respects with all applicable laws and the
insurance required under this Master Lease.

 

9.                                       Tenant Property.

 

9.1                              Tenant Property.  Tenant may obtain and install
all items of furniture, fixtures, trade fixtures, supplies and equipment as
Tenant determines are reasonably necessary or reasonably appropriate to operate
the Premises (“Tenant Personal Property”). As used herein, “Tenant Intangible
Property” means all the following at any time owned by Tenant in connection with
its use of any portion of the Premises: any and all accounts and proceeds
thereof; rents, profits, income or revenue derived from such operation or use;
all documents, chattel paper, instruments, contract rights (including all leases
with subtenants and contracts with employees and third parties), deposit
accounts, general intangibles and choses in action; refunds of any Taxes or
Other Charges; if applicable, licenses and permits necessary or desirable for
Tenant’s use of any portion of the Premises, any applicable certificate of need,
occupancy or

 

11

--------------------------------------------------------------------------------


 

other similar certificate, and the exclusive right to transfer, move or apply
for the foregoing and manage the business conducted at any portion of the
Premises; and the right to use the names set forth on Schedule I and any other
trade or other name now or hereafter associated with its operation of the
Premises.

 

9.2                               Schedule of Tenant Property.  Upon the
acceptance  of this Master Lease by Tenant, Tenant shall deliver to Landlord a
schedule of all lenders, purchase money equipment financiers, equipment lessors,
and other parties who, other than Tenant, have any liens, security interests,
ownership interests, or other similar interests in and to any Tenant Personal
Property with a value of or exceeding Fifty Thousand Dollars ($50,000.00) (the
“Tenant Property Schedule”). The Tenant Property Schedule shall be in a form
reasonably acceptable to Landlord and shall include: (i) the name, address, and
other contact information for the agent or lead bank (“Agent Bank”) in
connection with any Tenant’s senior credit facility, and (ii) a detailed
breakdown, by Facility, of each applicable item of Tenant Personal Property, its
age, useful economic life, and estimated value, and any lenders, purchase money
equipment financiers, equipment lessors, or other parties who have a lien,
security interest, ownership interest, or other similar ownership interest in
such item and the contact information for any and all such parties. Tenant shall
be required to deliver to Landlord an updated Tenant Property Schedule upon
request, but no more frequently than the commencement of each Lease Year.

 

9.3                               Waiver of Landlord’s Lien.  Landlord hereby
waives any statutory or common law lien that may be granted or deemed to be
granted to Landlord in Tenant Personal Property or Tenant Intangible Property.
Landlord agrees that, upon the request of any Person that shall be providing
senior secured financing to Tenant, or a purchase money equipment financier or
equipment lessor of Tenant, Landlord shall, at Tenant’s sole cost and expense,
negotiate in good faith for the purpose of executing and delivering a
commercially reasonable waiver or subordination of Landlord’s statutory lien
rights, if any, and a consent and agreement with respect to the respective
rights of Landlord and such Person regarding the security interests in, and the
timing and removal of, any Tenant Personal Property or Tenant Intangible
Property which such Person has a secured interest (the “Collateral”), in form
and substance reasonably acceptable to Landlord and such Person, so long as such
waiver and agreement (i) provides for the indemnification of Landlord against
any claims by Tenant or any Person claiming through Tenant, and against any
physical damage caused to the Premises, in connection with the removal of any of
the Collateral by such Person, (ii) provides for a reasonable, but limited, time
frame for the removal of such Collateral by such Person after the expiration of
which same shall be deemed abandoned, and (iii) provides for the per diem
payment of Rent due hereunder by such Person for each day following the date of
the expiration or termination of this Master Lease that Landlord permits such
Person’s Collateral to remain in the Premises.

 

10.                                Financial, Management and Regulatory
Reports.  Tenant shall provide Landlord with the reports listed in Exhibit F at
the time described therein, and such other information about it or the
operations of the Premises and the Business as Landlord may reasonably request
from time to time, including such information reasonably requested in connection
with a financing of the Premises sought by Landlord. All financial information
provided shall be prepared in accordance with generally accepted accounting
principles consistently applied and shall be submitted electronically in the
form of unrestricted, unlocked “.xls” spreadsheets (or, if restricted or locked,
Landlord has been provided with all necessary passwords and access keys required
to fully access or extract the subject data therefrom) created using Microsoft
Excel (2003 or newer editions). In the event Tenant fails to provide Landlord
with the reports listed in Exhibit F within the time periods specified therein,
Tenant shall have a grace period of five (5) Business Days after receipt of
written notice of such failure from Landlord to provide such reports, after

 

12

--------------------------------------------------------------------------------


 

which Tenant will be assessed with a five-hundred Dollar ($500.00)
administrative fee, which administrative fee shall be immediately due and
payable to Landlord.

 

11.                                Representations and Warranties.  Each party
represents and warrants to the other that: (i) this Master Lease and all other
documents executed or to be executed by it in connection herewith have been duly
authorized and shall be binding upon it; (ii) it is duly organized, validly
existing and in good standing under the laws of the jurisdictions of its
formation and is duly authorized and qualified to perform this Master Lease
within the countries where any portion of the Premises is located; and
(iii) neither this Master Lease nor any other document executed or to be
executed in connection herewith violates the terms of any other agreement of
such party.

 

12.                                Events of Default.  The occurrence of any of
the following events will constitute an “Event of Default” on the part of
Tenant, and there shall be no cure period therefor except as otherwise expressly
provided:

 

(a)                                 Tenant’s failure to pay any Rent when due
within two (2) Business Days after receipt of written notice from Landlord of
such failure, provided that the Argentine Local Agreements shall provide for
automatic delinquency without need of any notice from Landlord;

 

(b)                                 Tenant’s failure to pay when due Taxes, any
Other Charges or other payments required to be made by Tenant under this Master
Lease, which failure continues for ten (10) days after receipt of written notice
from Landlord of such failure;

 

(c)                                  (i) The suspension or material limitation
of any license, or, if applicable, the certification of any portion of the
Premises for provider status  which would have a material adverse effect on the
operation of any Facility for the then permitted use pursuant to Section 7.1;
provided, however, if any such suspension or material limitation is curable by
Tenant it shall not constitute an Event of Default if Tenant promptly commences
to cure such breach and thereafter diligently pursues such cure to the
completion thereof within the lesser of (x) the time period in which the
applicable governmental agency has given Tenant to undertake corrective action
or (y) sixty (60) days after the occurrence of any such suspension or material
limitation; (ii)  the revocation of any license or, if applicable, the
certification of any portion of the Premises for provider status  which would
have a material adverse effect on the operation of any Facility for the then
permitted use pursuant to Section 7.1(a); (iii) the discontinuance of operations
at any Facility, except as may be permitted pursuant to Section 7.1 or
Section 24.5; (iv) the failure to maintain any certificate of need or other
similar certificate or license required to operate any Facility for the then
permitted use in accordance with the provisions of Section 7.1, which failure
would have a material adverse effect on the operation of any Facility; or
(v) the use of any material portion of the Premises other than as permitted
pursuant to Section 7.1;

 

(d)                                 A default beyond any applicable cure period
by Tenant (i) with respect to any obligation in excess of three hundred thousand
Dollars ($300,000.00) under any other lease, agreement or obligation between
Tenant and Landlord or any of Landlord’s Affiliates, or (ii) in any payment of
principal or interest on any obligations of borrowed money to third parties
having an aggregate principal balance of Fifty Million dollars ($50,000,000.00)
or more in the aggregate, or in the performance of any other provision contained
in any instrument under which any such obligation is created or secured
(including the breach of any covenant thereunder), (x) if such payment is a
payment at maturity or a final payment, or (y)

 

13

--------------------------------------------------------------------------------


 

if an effect of such default is to cause, or permit any Person to cause, such
obligation to become due prior to its stated maturity;

 

(e)                                  A default beyond any applicable cure period
by any Guarantor under the guaranty set forth in Section 25;

 

(f)                                   Any material misrepresentation by Tenant
under this Master Lease or in any written report, notice or communication made
pursuant hereto from Tenant to Landlord with respect to Tenant, any Guarantor,
or the Premises;

 

(g)                                 The failure to perform or comply with the
provisions of Section 6 or Section 16;

 

(h)                                 (i) Tenant shall generally not pay its debts
as they become due, or shall admit in writing its inability to pay its debts
generally, or shall make an assignment of all or substantially all of its
property for the benefit of creditors; or (ii) a receiver, trustee or liquidator
shall be appointed for Tenant or any Facility if such appointment is not
discharged within sixty (60) days after the date of such appointment; (iii) the
filing by Tenant of a voluntary petition under any national bankruptcy or state
law to be adjudicated as bankrupt or for any arrangement or other debtor’s
relief; or (iv) the involuntary filing of such a petition against Tenant by any
other party unless such petition is dismissed within ninety (90) days after
filing; or

 

(i)                                    The failure to perform or comply with any
other provision of this Master Lease not requiring the payment of money unless
Tenant cures it either (i) within thirty (30) days after receipt of written
notice from Landlord of such failure or (ii) if such default cannot with due
diligence be so cured because of the nature of the default or delays beyond the
control of Tenant and cure after such period will not have a materially adverse
effect upon any Facility, then such default shall not constitute an Event of
Default if Tenant uses its best efforts to cure such default by promptly
commencing and diligently pursuing such cure to the completion thereof and cures
it within one hundred eighty (180) days after such notice from Landlord.

 

(j)                                    The termination of any Local Lease
Agreement for cause attributable to Tenant.

 

13.                                Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Landlord may exercise all rights and
remedies under this Master Lease and the laws of the country(s) where the
Premises are located that are available to a lessor of real and personal
property in the event of a default by its lessee. Landlord shall have no duty to
mitigate damages unless required by applicable law and shall not be responsible
or liable for any failure to relet any of the Premises or to collect any rent
due upon any such reletting. Tenant shall pay Landlord, immediately upon demand,
all expenses incurred by it in obtaining possession and reletting any of the
Premises, including reasonable fees, commissions and costs of attorneys,
architects, agents and brokers.

 

13.1                        General.  Without limiting the foregoing, Landlord
shall have the right (but not the obligation) to do any of the following upon
and during the continuance of an Event of Default: (a) sue for the specific
performance of any covenant of Tenant as to which it is in breach; (b) enter
upon any portion of the Premises, terminate this Master Lease or the relevant
individual lease agreement, dispossess Tenant from the Premises, by any
available legal process, and/or collect money damages by reason of Tenant’s
breach, including the acceleration of (i) all Minimum Rent and Additional Rent
(computing the

 

14

--------------------------------------------------------------------------------


 

then applicable Rent through the end of the Term) which would have accrued after
such termination, discounted at an annual rate equal to the then-current U.S.
Treasury Note rate for the closest comparable term and taking into account any
obligation on behalf of Landlord to mitigate its damages to the extent required
by law, and (ii) all obligations and liabilities of Tenant under this Master
Lease which survive the termination of the Term; (c) elect to leave this Master
Lease in place and sue for Rent and other money damages as the same come due;
and (d) (before or after repossession of the Premises pursuant to clause
(b) above and whether or not this Master Lease has been terminated) relet any
portion of the Premises to such tenant(s), for such term(s) (which may be
greater or less than the remaining balance of the Term), rent, conditions (which
may include concessions or free rent) and uses as it may determine in its sole
discretion and collect and receive any rents payable by reason of such
reletting.

 

13.2                        Remedies Cumulative; No Waiver.  No right or remedy
herein conferred upon or reserved to Landlord is intended to be exclusive of any
other right or remedy, and each and every right and remedy shall be cumulative
and in addition to any other right or remedy given hereunder or now or hereafter
existing at law or in equity. Any notice or cure period provided herein shall
run concurrently with any provided by applicable law. No failure of Landlord to
insist at any time upon the strict performance of any provision of this Master
Lease or to exercise any option, right, power or remedy contained herein shall
be construed as a waiver, modification or relinquishment thereof as to any
similar or different breach (future or otherwise) by Tenant. Landlord’s receipt
of any rent or other sum due hereunder (including any late charge) with
knowledge of any breach shall not be deemed a waiver of such breach, and no
waiver by Landlord of any provision of this Master Lease shall be effective
unless expressed in a writing signed by it.

 

13.3                        Performance of Tenant’s Obligations.  If Tenant at
any time shall fail to make any payment or perform any act on its part required
to be made or performed under this Master Lease, then Landlord may, without
waiving or releasing Tenant from any obligations or default hereunder, make such
payment or perform such act for the account and at the expense of Tenant, and
enter upon any portion of the Premises for the purpose of taking all such action
as may be reasonably necessary. No such entry shall be deemed an eviction of
Tenant. All sums so paid by Landlord and all necessary and incidental costs and
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with the performance of any such act by it, together with interest at
the Agreed Rate from the date of the making of such payment or the incurring of
such costs and expenses, shall be payable by Tenant to Landlord upon Landlord’s
written demand therefor.

 

13.4                        Limited Remedy Event of Defaults.  Notwithstanding
anything to the contrary herein contained, or any other provisions of this
Master Lease or any other Local Agreement, if Landlord is exercising remedies
due solely to the Events of Default described in clauses (c), (d), (e), (f) or
(i) of Section 12 (“Limited Remedy Events of Default”), the aggregate amount
Tenant shall be required to pay to Landlord from and after the date of the
occurrence of such Limited Remedy Event of Default (the “Occurrence Date”) shall
be limited to the sum of (i) (A) 89.9% of the fair market value of the Premises
as of the commencement date less (B) the sum of the present value as of the
Effective Date (using an annual discount rate equal to Fifteen and 65/100
percent (15.65%)) of all Minimum Rent and Additional Rent received as of the
Occurrence Date, (ii) any amounts of Taxes and Other Charges which are due and
payable or have accrued under this Master Lease through the Occurrence Date, and
(iii) any amounts of Taxes and Other Charges which are due and payable or have
accrued under this Master Lease after the Occurrence Date while or so long as
the Tenant remains in possession of the Premises after any Limited Remedy Event
of Default that relates to insurance, utilities, repairs, maintenance,
environmental

 

15

--------------------------------------------------------------------------------


 

maintenance, remediation and compliance and other customary costs and expenses
of operating and maintaining the Premises in substantial compliance with the
terms of this Master Lease.

 

14.                                                                                
Provisions on Termination.

 

14.1                       Surrender of Possession.  On the expiration of the
Term or earlier termination or cancellation of this Master Lease (the
“Termination Date”), Tenant shall deliver to Landlord or its designee possession
of (a) the Premises (or portion thereof if the expiration, termination, or
cancellation of this Master Lease is not with respect to the entire Premises) in
broom clean condition and in as good a condition as existed at the date of their
possession and occupancy pursuant to this Master Lease, except as repaired,
replaced, rebuilt, restored, altered or added to as permitted or required by the
provisions of this Master Lease, ordinary wear and tear, casualty and
condemnation excepted, (b) all subtenant leases and security deposits, all
documentation related to the subtenants (including financials and past
correspondence) and copies of all Tenant’s books and records relating solely to
the Premises, and (c) plans, specifications, drawings or similar materials in
connection with the applicable Facility or Facilities.

 

14.2                       Removal of Tenant Personal Property.   Tenant may
remove from the Premises in a workmanlike manner all Tenant Personal Property,
leaving the Premises in good and presentable condition and appearance, including
repair of any damage caused by such removal. Title to any Tenant Personal
Property which is not removed by Tenant as permitted above upon the expiration
of the Term shall, at Landlord’s election, vest in Landlord; provided, however,
that Landlord may remove and store or dispose at Tenant’s expense any or all of
such Tenant Personal Property which is not so removed by Tenant without
obligation or accounting to Tenant.

 

14.3                       Holding Over.  If Tenant shall for any reason remain
in possession of any portion of the Premises after the Termination Date, such
possession shall be a month-to-month tenancy during which time Tenant shall pay
as rental on the first (1st) Business Day of each month one and one-half (1-1/2)
times the total of the monthly Minimum Rent payable with respect to the last
Lease Year plus Additional Rent allocable to the month, all additional charges
accruing during the month and all other sums, if any, payable by Tenant pursuant
to this Master Lease. Nothing contained herein shall constitute the consent,
express or implied, of Landlord to the holding over of Tenant after the
Termination Date, nor shall anything contained herein be deemed to limit
Landlord’s remedies.

 

14.4                       Survival.  All covenants, indemnities and other
obligations of Tenant under this Master Lease which arise on or prior to the
Termination Date or which specifically survive the expiration or termination by
their own terms shall survive the Termination Date.

 

15.                               Certain Landlord Rights.

 

15.1                         Entry and Examination of Records.  Landlord and its
representatives may enter any portion of the Premises at any reasonable time
upon not less than twenty-four (24) hours written notice to Tenant (which notice
may be transmitted in the form of electronic mail or other similar electronic
means) to inspect the Premises for compliance with this Master Lease, to exhibit
the Premises for sale, lease or mortgaging, or for any other reasonable purpose;
provided that no such notice shall be required in the event of an emergency,
upon and during the continuance of an Event of Default or to post notices of
non-responsibility under any mechanic’s or materialmen’s lien law or any similar
legislations. No such entry shall unreasonably interfere with Tenant or any
subtenants in a Facility or the business operated thereon. During normal
business hours (and upon reasonable notice), Tenant will permit Landlord and its

 

16

--------------------------------------------------------------------------------


 

representatives (coordinated through Landlord) to examine and make abstracts
from any of Tenant’s books and records (other than materials protected by the
attorney-client privilege and materials which such person may not disclose
without violation of a confidentiality obligation binding upon it); provided
that, so long as no Event of Default has occurred and is continuing, Landlord
shall not be entitled to exercise the foregoing rights more than once, in the
aggregate, in any calendar year.

 

15.2                       Grant Liens.  Any Lien or other encumbrance now
existing and securing any borrowing or other means of financing or refinancing
or otherwise shall provide for the recognition of this Master Lease and all
Tenant’s rights hereunder. Subject to the foregoing sentence and Section 7.3,
without the consent of Tenant, Landlord may from time to time, directly or
indirectly, create or otherwise cause to exist any Lien, title retention
agreement or other encumbrance upon the Premises, or any portion thereof or
interest therein (including this Master Lease), whether to secure any borrowing
or other means of financing or refinancing or otherwise. Upon the request of
Landlord, Tenant shall subordinate this Master Lease to the Lien of any such
encumbrance so long as (a) such encumbrance provides that it is subject to the
rights of Tenant under this Master Lease and that so long as no Event of Default
shall exist beyond any applicable cure period, Tenant’s occupancy shall not be
disturbed if any Person takes possession of the applicable portion of the
Premises through foreclosure proceedings or otherwise and (b) is otherwise in
form and substance reasonably acceptable to Tenant.

 

15.3                       Estoppel Certificates.  At any time upon not less
than ten (10) days prior written request by either Landlord or Tenant (the
“Requesting Party”) to the other party (the “Responding Party”), the Responding
Party shall have an authorized representative execute, acknowledge and deliver
to the Requesting Party or its designee a written statement certifying (a) that
this Master Lease and any implementing  Local Agreements, together with any
specified modifications, is in full force and effect, (b) the dates to which
Rent and additional charges have been paid, (c) that no default currently exists
on the part of the Responding Party, and to the Responding Party’s actual
knowledge, on the part of the Requesting Party or specifying any such default,
and (d) as to such other matters as the Requesting Party may reasonably request.

 

15.4                       Conveyance Release.  If Landlord or any successor
owner shall transfer any portion of the Premises in accordance with this Master
Lease, they shall thereupon be released from all future liabilities and
obligations hereunder arising or accruing from and after the date of such
conveyance or other transfer, which instead shall thereupon be binding upon the
new owner.

 

16.                               Assignment and Subletting.

 

16.1                       No Assignment or Subletting.  Without the prior
written consent of Landlord, which may be withheld or conditioned at its sole
discretion, this Master Lease shall not, nor shall any interest of Tenant
herein, be assigned or encumbered by operation of law, nor shall Tenant
voluntarily or involuntarily assign, mortgage, encumber or hypothecate any
interest in this Master Lease or sublet any portion of the Premises. Any
foregoing acts without such consent shall be void and shall, at Landlord’s sole
option, constitute an Event of Default giving rise to Landlord’s right, among
other things, to terminate this Master Lease. An assignment of this Master Lease
by Tenant shall be deemed to include: (a) entering into a management or similar
agreement relating to the operation or control of any portion of the Premises
with a Person that is not an Affiliate of Tenant; or (b) any change (voluntary
or involuntary, by operation of law or otherwise, including the transfer,
assignment, sale, hypothecation or other disposition of any equity interest in
Tenant) in the Person that ultimately exert effective Control over the
management of the

 

17

--------------------------------------------------------------------------------


 

affairs of Tenant or Guarantor as of the date hereof; provided that an initial
public offering of Tenant or Guarantor shall not be deemed to be an assignment
of the Master Lease so long as thereafter less than twenty five percent (25%) of
the voting stock of Tenant or Guarantor, as applicable, is held by any Person or
related group that did not have such ownership before the initial public
offering.

 

16.2                        Permitted Assignments and Sublets.

 

(a)                                 Notwithstanding Section 16.1 above, Tenant
may, without Landlord’s prior written consent, assign this Master Lease or
sublet the Premises or any portion thereof to an Affiliate of Tenant or any
Guarantor if all of the following are first satisfied: (i) such Affiliate fully
assumes Tenant’s obligations hereunder; (ii) Tenant remains fully liable
hereunder and any Guarantor remains fully liable under its guaranty; (iii) the
use of the applicable portion of the Premises shall comply with Section 7.1,
above; (iv) Landlord shall be provided the proposed form and content of all
documents for such assignment or sublease on or before the date that is twenty
(20) days prior to such assignment or sublease, and (v) Landlord shall be
provided executed copies of all such documents within fifteen (15) Business Days
after such assignment or sublease.

 

(b)                                 Notwithstanding Section 16.1 above,
Landlord’s consent shall not be required for any assignment of this Master Lease
or change of Control of Tenant or Guarantor if the consolidated net worth of the
successor Tenant (in the case of an assignment) or Tenant (in the case of a
change of Control of Tenant), as applicable (such entity “Resulting Tenant”) or,
successor Guarantor (in the case of an assignment) or Guarantor (in the case of
a change of Control of Guarantor), as applicable (such entity, “Resulting
Guarantor”) immediately after the effectiveness of the assignment or change of
Control is equal to or greater than Three Hundred Million Dollars
($300,000,000.00) (such assignment or change of Control, a “Strong
Tenant/Guarantor Transfer”), and each of the following conditions is met:
(i) Resulting Tenant and/or Resulting Guarantor, or the officers, directors or
managers thereof or of the Person that controls Resulting Tenant or Resulting
Guarantor, as applicable, has sufficient operating experience and history with
respect to the Business of the Facilities as had Tenant or Guarantor, as
applicable (or the officers, directors or managers thereof or of the Person that
controls Tenant or Guarantor) immediately prior to the Strong Tenant/Guarantor
Transfer, or has retained a management company with such expertise to manage the
Facilities; (ii) after a Strong Tenant/Guarantor Transfer, the Resulting Tenant
and/or Resulting Guarantor, if different than the Tenant or Guarantor
immediately prior to such Strong Tenant/Guarantor Transfer, shall assume all of
the obligations of Tenant under the Lease and Guarantor under the Guaranty
accruing subsequent to the effective date of such Strong Tenant/Guarantor
Transfer by a written instrument in form and substance reasonably satisfactory
to Landlord (the “Lease/Guaranty Assumption”); and (iii) no Event of Default
shall have occurred and be continuing hereunder. A Person shall be deemed to
have “sufficient operating experience and history” if, immediately prior to the
Strong Tenant/Guarantor Transfer, such Person (together with its Affiliates
and/or officers, directors and managers) (x) operated or managed (whether
directly or through its operating subsidiary(ies)) at least twelve (12)
facilities engaged in the Business of the Facilities (or the number of such
facilities operated and/or managed by Guarantor, whichever is less) and (y) has
been in the business of operating or managing such facilities for at least three
(3) years (or for such period as Guarantor has been in such business, whichever
is less). Upon delivery of the Lease/Guaranty Assumption, Landlord shall release
Tenant from any liability under the Lease and Guarantor from any liability under
the Guaranty first accruing from and after the effective date of such Strong
Tenant/Guarantor Transfer.

 

18

--------------------------------------------------------------------------------

 


 

(c)                                  Notwithstanding Section 16.1 above, Tenant
may, (i) without Landlord’s prior written consent, sublet portions of a Facility
in the ordinary course of Tenant’s business to subtenants of such Facility for
customary uses ancillary to Tenant’s permitted use including, pharmacy, physical
therapy, imaging, and sundry providers, and (ii) subject to Landlord’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed, sublet all or any portion of the Premises, in each case using a form
of sublease reasonably approved by Landlord.

 

(d)                                 Notwithstanding Section 16.1 above and
subject to Tenant’s obligations pursuant to Section 9.2, Tenant shall have the
right from time to time during the Term hereof and without Landlord’s further
approval, written or otherwise, to grant and assign a security interest in
Tenant’s interest in all Tenant Personal Property or other property of Tenant
that is not a part of the Premises to Tenant’s lenders. In addition, Tenant may
grant and assign a mortgage or other security interest in Tenant’s interest in
this Master Lease to Tenant’s lenders in connection with Tenant’s financing of
Tenant’s interest in this Master Lease provided that: (i) Tenant pays all
reasonable costs, expenses and charges of Landlord incident to the granting of
any such mortgage or other security interest, including Landlord’s reasonable
attorneys’ fees and expenses and (ii) Landlord has approved, in its reasonable
discretion, the form of leasehold mortgage pursuant to which Tenant is granting
a leasehold mortgage or other security interest in this Master Lease.

 

(e)                                  Tenant hereby acknowledges that an
assignment, subleasing or other transfer of the Premises or a portion thereof
under this Section 16 will cause Landlord to incur administrative and other
expenses not contemplated under this Master Lease. Accordingly, prior to or
concurrently with an assignment, sublease or other transfer of the Premises or a
portion thereof pursuant to Section 16.1 or Sections 16.2, Tenant shall
reimburse Landlord for any and all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees) incurred by Landlord in
connection with such assignment, sublease, or other similar transfer.

 

(f)                                   In no event shall Tenant sublet any
portion of the Premises on any basis such that the rental to be paid by the
sublessee would be based, in whole or in part, on either the income or profits
derived by the business activities of the sublessee-

 

17.                               Damage by Fire or Other Casualty.  Tenant
shall promptly notify Landlord of any material damage or destruction of any
portion of the Premises and diligently repair or reconstruct such portion of the
Premises in a good and workman like manner to a like or better condition than
existed prior to such damage or destruction in accordance with Section 8.4. So
long as no Event of Default exists, any award of insurance proceeds up to and
including One Hundred Thousand Dollars ($100,000.00) shall be paid directly to
Tenant. In the event that any award of net insurance proceeds payable with
respect to the casualty are in excess of One Hundred Thousand Dollars
($100,000.00), such insurance proceeds (i) shall be paid directly to Landlord,
and (ii) if no Event of Default exists, shall be made available to Tenant for
the repair or reconstruction of the applicable portion of the Premises subject
to the following disbursement requirements:

 

(a)                                prior to commencement of restoration, the
architects, contracts, contractors, plans and specifications, payment and
performance bond from the general contractor for the work and a budget for the
restoration shall have been approved by Landlord, which approval shall not be
unreasonably withheld, delayed, or conditioned;

 

19

--------------------------------------------------------------------------------


 

(b)                                Tenant shall possess such additional funds
which Landlord reasonably determines are needed to pay all costs of the repair
or restoration and such Tenant funds shall be made available by Tenant as
required to pay for the costs of the restoration;

 

(c)                                 at the time of any disbursement, except as
permitted pursuant to Section 5.1, no mechanics’ or materialmen’s liens or
similar liens under the relevant legislations shall have been filed against any
of the Premises and remain undischarged;

 

(d)                                disbursements shall be made from time to time
(within reasonable time frames to perform and complete the restoration, but not
more frequently than monthly) in an amount not exceeding the cost of the
restoration completed since the last disbursement, upon receipt of
(i) satisfactory evidence, including architects’ certificates, of the stage of
completion, the estimated total cost of completion and performance of the
restoration to date in a good and workmanlike manner in accordance with all
material respects with the contracts, plans and specifications, (ii) waivers of
liens, and (iii) contractors’ and subcontractors’ sworn statements as to
completed work and the cost thereof for which payment is requested; and

 

(e)                                 each request for disbursement shall be
accompanied by a certificate of Tenant, signed by an officer of Tenant,
describing the restoration for which payment is requested, stating the cost
incurred in connection therewith, stating that Tenant has not previously
received payment for such restoration and, upon completion of the restoration,
also stating that the restoration has been fully completed and complies with the
applicable requirements of this Master Lease.

 

If such proceeds are insufficient, Tenant shall provide the required additional
funds; if such proceeds are more than sufficient, the surplus shall belong and
be promptly paid to Tenant upon completion of the restoration in accordance with
the requirements of this Master Lease. Tenant shall not have any right under
this Master Lease, and hereby waives all rights under applicable law, to abate,
reduce or offset rent by reason of any damage or destruction of any portion of
the Premises of any amount by reason of an insured or uninsured casualty.

 

If at any time during the last two (2) years of the Term, fire or other casualty
shall render the whole or any portion of a Facility untenable and such Facility
(or any portion thereof) cannot reasonably be expected to be repaired within two
hundred seventy (270) days from the date of such event, then Tenant, by notice
in writing to Landlord within ninety (90) days from the date of such damage or
destruction, may terminate this Master Lease with respect to such Facility
effective upon a date within thirty (30) days from the date of such notice in
which event (i) the insurance proceeds payable with respect to the casualty to
such Facility (except to the extent related to Tenant Personal Property) shall
be paid to Landlord, and (ii) this Master Lease shall be deemed terminated as to
such Facility and Minimum Rent and Additional Rent due hereunder shall be
reduced by the amount allocated to such Facility in Exhibit A-2.

 

18.                               Condemnation.  Except as provided to the
contrary in this Section 18, this Master Lease shall not terminate and shall
remain in full force and effect in the event of a taking or condemnation of the
Premises, or any portion thereof, and Tenant hereby waives all rights under
applicable law to abate, reduce or offset Rent by reason of such taking. If
during the Term all or substantially all (a “Complete Taking”) or a smaller
portion (a “Partial Taking”) of any Facility is taken or condemned by any
competent public or quasi-public authority, then (a) in the case of a Complete
Taking, Tenant may at its election made within thirty (30) days of the effective
date of such Taking, terminate this Master Lease with respect to such Facility
and the current Rent shall be equitably abated as of the effective date of such
termination, or (b) in

 

20

--------------------------------------------------------------------------------


 

the case of a Partial Taking, the Rent shall be abated to the same extent as the
resulting diminution in Fair Market Value of the applicable portion of the
Premises. The resulting diminution in Fair Market Value on the effective date of
a Partial Taking shall be as established pursuant to Exhibit C. In the event
this Master Lease is terminated as to any Facility under this Section 18, then
the Minimum Rent and Additional Rent due hereunder shall be reduced by the
amount allocated to such Facility in Exhibit A-2. Landlord alone shall be
entitled to receive and retain any award for a taking or condemnation other than
a temporary taking; provided, however, Tenant shall be entitled to submit its
own claim in the event of any such taking or condemnation with respect to the
value of (u) Tenant’s leasehold interest in any portion of the Premises, (v) the
relocation costs incurred by Tenant as a result thereof, (w) Tenant Personal
Property, (x) other tangible property, (y) moving expenses, and/or (z) loss of
business, if available. In the event of a temporary taking of less than all or
substantially all of the Premises, Tenant shall be entitled to receive and
retain any and all awards for the temporary taking and the Minimum Rent and
Additional Rent due under this Master Lease shall be not be abated during the
period of such temporary taking.

 

19.                                Indemnification.  Tenant agrees to protect,
indemnify, defend and save harmless Landlord, its directors, officers,
shareholders, agents and employees (each an “Indemnitee”) from and against any
and all foreseeable or unforeseeable liability, expense, loss, cost, deficiency,
fine, penalty or damage (including punitive but excluding consequential damages)
of any kind or nature, including reasonable attorneys’ fees, from any suits,
claims or demands, on account of any matter or thing, action or failure to act
arising out of or in connection with (unless caused by an Indemnitee) this
Master Lease, the Premises or the operations of Tenant on any portion of the
Premises, including (a) the breach by Tenant of any of its representations,
warranties, covenants or other obligations hereunder, (b) any Protest, and
(c) all known and unknown Environmental Activities on any portion of the
Premises, Hazardous Materials Claims or violations by Tenant of a Hazardous
Materials Law with respect to any portion of the Premises, except to the extent
such Environmental Activities, Hazardous Materials Claims or violations arise
out of any negligent or willful act or omission of Landlord or its affiliates,
employees or agents. Upon receiving knowledge of any suit, claim or demand
asserted by a third party that Landlord believes is covered by this indemnity,
it shall promptly give Tenant written notice of such matter. If Landlord does
not elect to defend the matter with its own counsel at Tenant’s expense, Tenant
shall then defend Landlord at Tenant’s expense (including Landlord’s reasonable
attorneys’ fees and costs) with legal counsel reasonably satisfactory to
Landlord and Tenant’s insurer. The obligations of Tenant under this Section 19
shall survive any termination, expiration, or rejection in bankruptcy of this
Master Lease, but only with respect to matters that arose, occurred, or existed
prior to such termination, expiration, or rejection.

 

20.                                Disputes. Any legal action, suit or
proceeding arising under or related in any way to this Master Lease, the
relationship of the parties, the transactions leading to this Master Lease or
contemplated hereby,  and/or the interpretation and enforcement of the rights
and duties of the parties hereunder or related in any way to the foregoing may
only be instituted in any state or federal court in the city of Fort Myers,
Florida, and each party waives any objection which such party may now or
hereafter have to the laying of the venue of any such action, suit or
proceeding, and irrevocably submits to the jurisdiction of any such court in any
such action, suit or proceeding. If any party brings any action to interpret or
enforce this Master Lease, or for damages for any alleged breach, the prevailing
party shall be entitled to reasonable attorneys’ fees and costs as awarded by
the court in addition to all other recovery, damages and costs. EACH PARTY
HEREBY WAIVES ANY RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER IN CONNECTION WITH ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS MASTER
LEASE, INCLUDING RELATIONSHIP OF

 

21

--------------------------------------------------------------------------------


 

THE PARTIES, TENANT’S USE AND OCCUPANCY OF ANY PORTION OF THE PREMISES, OR ANY
CLAIM OF INJURY OR DAMAGE RELATING TO THE FOREGOING OR THE ENFORCEMENT OF ANY
REMEDY.

 

21.                                Notices.  All notices and demands,
certificates, requests, consents, approvals and other similar instruments under
this Master Lease shall be in writing and sent by personal delivery, U.S.
certified or registered mail (return receipt requested, postage prepaid) or
FedEx or similar generally recognized overnight carrier regularly providing
proof of delivery, addressed as follows:

 

If to any Tenant, each of which have

appointed Vidt Centro Médico S.R.L.

as agent/attorney-in-fact:

 

With a copy to:

 

21st Century Oncology, Inc.

2270 Colonial Boulevard

Fort Myers, FL, 33907, USA

Att: Vice President International Finance and Treasurer

 

If to Landlord:

Marval, O´Farrell & Mairal

Leandro N.Alem 928, 7th Floor

C1001AAR Buenos Aires, Argentina

Attn:  Diego Krischcautzky / Osvaldo Norte Sabino

 

A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier’s proof of delivery or, if not so
delivered, upon its receipt. Delivery to any officer, general partner or
principal of a party shall be deemed delivery to such party. Notice to 21st
Century Oncology, Inc. shall be deemed notice to all co-Tenants.

 

22.                               Miscellaneous.  Since each party has been
represented by counsel and this Master Lease has been freely and fairly
negotiated, all provisions shall be interpreted according to their fair meaning
and shall not be strictly construed against any party. While nothing contained
in this Master Lease should be deemed or construed to constitute an extension of
credit by Landlord to Tenant, if a portion of any payment made to Landlord is
deemed to violate any applicable laws regarding usury, such portion shall be
held by Landlord to pay the future obligations of Tenant as such obligations
arise and if Tenant discharges and performs all obligations hereunder, such
funds will be reimbursed (without interest) to Tenant on the Termination Date.
If any part of this Master Lease shall be determined to be invalid or
unenforceable, the remainder shall nevertheless continue in full force and
effect. Time is of the essence, and whenever action must be taken (including the
giving of notice or the delivery of documents) hereunder during a certain period
of time or by a particular date that ends or occurs on a Saturday, Sunday or
federal holiday, then such period or date shall be extended until the
immediately following Business Day. Whenever the words “including,” “include,”
or “includes” are used in this Master Lease, they shall be interpreted in a non-

 

22

--------------------------------------------------------------------------------


 

exclusive manner as though the words “without limitation” immediately followed.
Whenever the words “day” or “days” are used in this Master Lease, they shall
mean “calendar day” or “calendar days” unless expressly provided to the
contrary. The titles and headings in this Master Lease are for convenience of
reference only and shall not in any way affect the meaning or construction of
any provision. Unless otherwise expressly provided, references to any “Section”
means a section of this Master Lease (including all subsections), to any
“Exhibit” or “Schedule” mean an exhibit or schedule attached hereto. If more
than one Person is Tenant hereunder, their liability and obligations hereunder
shall be joint and several. The liability and obligations of Guarantors
hereunder shall be joint and several.. This Master Lease (a) contains the entire
agreement of the parties as to the subject matter hereof and supersedes all
prior or contemporaneous verbal or written agreements or understandings, (b) may
be executed in one or more facsimile or electronic counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
document, (c) may only be amended by a writing executed by the parties,
(d) shall inure to the benefit of and be binding upon the successors and
permitted assigns of the parties, (e) shall be governed by and construed and
enforced in accordance with the internal laws of the state of Florida without
regard to the conflict of laws rules thereof, provided that the law of the
Country in which each Facility is located (each a “Situs Country”) shall govern
procedures for enforcing, in the respective Situs Country, provisional and other
remedies directly related to such Facility and related personal property as may
be required pursuant to the law of such Situs Country, including without
limitation the appointment of a receiver; and, further provided that the law of
the Situs Country also applies to the extent, but only to the extent, necessary
to create, perfect and foreclose the security interests and liens created under
this Master Lease, and (f) incorporates by this reference any Exhibits and
Schedules attached hereto.

 

23.                               Right of First Refusal.

 

(a)                                 During the Term and subject to the terms and
conditions and except as otherwise expressly provided in this Section 23, Tenant
shall have a right of first refusal to purchase all of the Subject Facilities
(as defined below) that are the subject of a Third Party Offer (as defined
below). Within five (5) Business Days of Landlord’s decision to accept a Third
Party Offer (or its acceptance of such offer subject to the right of first
refusal granted herein) Landlord shall deliver to Tenant a written notice (the
“Offer Notice”) (i) stating that Landlord is prepared to accept (or has already
accepted subject to the right of first refusal granted herein) the applicable
Third Party Offer, (ii) identifying the Subject Facilities, and (iii) describing
the material terms and conditions (including purchase price and earnest money
deposit) under which the third party proposes to purchase the Subject
Facilities.

 

(b)                                 As used herein, the following terms shall
have the following meanings:

 

(1)                                 “Third Party Offer” shall mean a written
offer, proposal, letter of intent or similar instrument setting forth the
material terms and conditions under which a third party which is not an
Affiliate of Landlord proposes to enter into a purchase of all or a portion of
the Premises.

 

(2)                                 “Subject Facilities” shall mean that portion
of the Premises (or those Facilities) that are the subject of the purchase
proposal contained in the Third Party Offer.

 

(c)                                  Tenant shall have fifteen (15) Business
Days from its receipt of an Offer Notice to elect to purchase the Subject
Facilities by delivery of written notice of such election to Landlord (the
“Purchase Notice”). For the avoidance of doubt, Tenant may only elect to
purchase all of the Subject Facilities and may not elect to purchase some but
not all of the Subject Facilities.

 

23

--------------------------------------------------------------------------------


 

(d)                                 Landlord and Tenant shall have a period of
thirty (30) days from Landlord’s receipt of the Purchase Notice (the “Purchase
Agreement Period”) to negotiate in good faith a purchase and sale agreement and
related documentation necessary to complete the disposition of the Subject
Facilities (the “Purchase Documentation”). The Purchase Documentation shall
contain the purchase price, earnest money deposit, and other material terms and
conditions contained in the Third Party Offer. In the event Landlord and Tenant
enter into the Purchase Documentation within the Purchase Agreement Period, then
the transaction that is the subject of such Purchase Documentation shall be
consummated within thirty (30) days of the execution thereof (the “Closing
Date”).

 

(e)                                  In the event that (i) Tenant does not
timely provide the Purchase Notice, (ii) Landlord and Tenant are unable to agree
upon the Purchase Documentation within the Purchase Agreement Period, or
(iii) following execution of the Purchase Documentation, the transaction that is
the subject thereof is not consummated on or before the Closing Date as a result
of a default by Tenant in its obligations under the Purchase Documentation, then
Landlord shall be free to sell the Subject Facilities to the third party who
submitted the Third Party Offer on terms not materially more favorable to the
acquiring party than are set forth in the applicable Third Party Offer. If such
sale is not consummated within thirty (30) days following the Purchase Agreement
Period, or if at any time Landlord agrees with such third party to modify the
terms of the proposed transaction in a manner materially more favorable to the
third party, Tenant’s right of first refusal as granted herein shall be
reinstituted and Landlord shall give Tenant prompt written notice of the same.

 

(f)                                     Notwithstanding anything in this
Section 23 which may be construed or interpreted to the contrary, the terms of
this Section 23 (including the right of first refusal granted herein) shall not
apply to any of the following: (i) any sale, transfer, or other disposition of
the Premises or any portion thereof to any Affiliate, parent, spouse, sibling,
son or daughter, or subsidiary of Landlord or to a joint venture entity,
relationship, partnership or similar business arrangement in which Landlord or
any of Landlord’s Affiliates is the managing member or general partner and holds
at least a twenty five percent (25%) equity ownership interest, (ii) to any
merger, business combination, or similar transaction involving all or
substantially all of the assets of Landlord and its Affiliates; or (iii) any
judicial or non-judicial foreclosure sale or deed in lieu of foreclosure
pursuant to any mortgage or deed of trust now or hereafter encumbering the
Premises or any portion thereof in favor of an unaffiliated third party.

 

(g)                                   In the event Tenant purchases the Subject
Facilities pursuant to this Section 23, this Master Lease shall terminate as to
the Subject Facilities and the Minimum Rent and Additional Rent due hereunder
shall be reduced by the amount allocated to such Subject Facility in
Exhibit A-2.

 

24.                               Economic Substitution.

 

24.1                                                                                                                        
Provided that no Event of Default exists on the Option Exercise Date or the
Closing Date, Tenant may offer to purchase an Option Premises (as defined
herein) by giving Landlord written notice thereof (the “Exercise Notice”) at
least sixty (60) days, but not more than one hundred eighty (180) days, prior to
the desired closing date (the date on which such notice is delivered being the
“Option Exercise Date”) provided that (a) Tenant provides Landlord with
substitute Replacement Premises in accordance with the requirements set forth
below and (b) the substitution of the Replacement Premises for the Option
Premises does not result in a decrease in the Rent Coverage Ratio from the Rent
Coverage Ratio existing as of the Exercise Date.  Landlord may accept or reject
such offer to purchase an Option Premises

 

24

--------------------------------------------------------------------------------


 

at Landlord’s sole and absolute discretion.  As used herein, “Option Premises”
shall mean the Facility or Facilities identified as the portion of the Premises
that Tenant elects to be designated as the Option Premises in the Exercise
Notice; provided, however, in no event shall Tenant be entitled to (i) include
any Facility in the Option Premises unless Landlord has owned such Facility for
a period of  two (2) years and (ii) designate more than five (5) Facilities as
Option Premises during the Term.  As used herein, “Replacement Premises” shall
mean a healthcare facility or facilities, of comparable or superior type, use,
and quality to the Option Premises, and, subject to customary due diligence and
property investigations by Landlord, reasonably acceptable to Landlord to be
added to the Premises demised under this Master Lease in place of the Option
Premises, as of the date of closing.  As used herein, “Rent Coverage Ratio”
means, as of the date of determination, the ratio of (A) the Portfolio EBITDARM
for the immediately preceding 6 calendar months, minus (I) an assumed management
fee equal to five percent (5%) of the gross revenues generated during such six
month period, and (II) one-twelfth (1/12) of the CapEx Amount multiplied by the
aggregate rentable square footage of the Facilities on the calculation date and
further multiplied by the number of months in the period of determination, to
(B) the total amount of the Minimum Rent due for such six month period pursuant
to the terms of this Master Lease.  As used herein, “Portfolio EBITDARM” means,
for any period of determination, the aggregate net income (or loss) of Tenant
for such period to the extent derived from the collective operation of the
Premises, adjusted to add thereto, to the extent allocable to the Premises,
without duplication, any amounts deducted in determining such net income (or
loss) for (a) interest expense, (b) income tax expense, (c) depreciation and
amortization expense, (d) rental expense, and (e) management fee expense, in
each case determined in conformity with generally accepted accounting
principles, consistently applied.  With respect to any Replacement Premises that
has been operating for less than twelve (12) months as of the Option Exercise
Date, Portfolio EBITDARM shall be calculated using a commercially reasonable
estimate of the net income (or loss) of Tenant for such Replacement Premises
during the first year of operations.   Such commercially reasonable estimate of
net income (or loss) shall be based on documentation that is reasonably
satisfactory to Landlord and shall be calculated utilizing accounting and
forecasting principles consistently applied and reasonably satisfactory to
Landlord.  Notwithstanding anything herein which may be interpreted to the
contrary, Tenant shall be responsible for all costs and expenses incurred by
Landlord or Tenant in connection with the transfer of the Option Premises to
Tenant and the transfer of the Replacement Premises to Landlord, including,
without limitation, all reasonable costs and expenses incurred by Landlord in
connection with its due diligence investigation of the Replacement Premises
(including reasonable attorneys’ fees), documentary transfer taxes, any title
insurance premiums pursuant to Section 24.2(d) below and any and all recording
and escrow fees.

 

24.2                                                                                                                        
In connection with the transfer and conveyance of the Replacement Premises from
Tenant to Landlord, the following provisions shall apply.  .

 

(a)                                                                                                                                 
The closing of the transfer of the Replacement Premises from Tenant to Landlord
shall be consummated through an escrow established with a national title company
reasonably acceptable to Landlord (the “Title Company”).

 

(b)                                Landlord’s obligation to accept the
Replacement Premises pursuant to this Section 24 shall be conditioned upon
(i) the satisfaction of those conditions precedent reasonably agreed upon in the
transaction documents, (ii) Tenant providing to Landlord, on or before the
Substitution Closing Date, a certificate (in a form reasonably acceptable to
Landlord) representing and warranting to Landlord that the representations and
warranties contained in the transaction documents, are accurate with respect to
the Replacement Premises as of the Substitution Closing Date, and (iii) Landlord
and Tenant delivering to

 

25

--------------------------------------------------------------------------------


 

Title Company any additional documents, information, or instruments reasonably
necessary to accomplish the transfer of the Replacement Premises to Landlord and
the transfer of the Option Premises to Tenant.

 

(c)                                                                                                                                  
On a date mutually acceptable to Landlord and Tenant following the satisfaction
of the conditions contained in Section 24.1 above (the “Substitution Closing
Date”), Tenant shall convey, at no cost to Landlord, good and marketable title
to the Replacement Premises pursuant to a deed in a form reasonably acceptable
to Landlord.  Tenant shall deliver said deed to the Title Company on the
Business Day prior to the Substitution Closing Date.

 

(d)                                                                                                                                 
[INTENTIONALLY LEFT BLANK]

 

(e)                                                                                                                                  
There shall be no proration of income or expenses related to the Replacement
Premises.

 

24.3                       In connection with the conveyance of the Option
Premises from Landlord to Tenant, the following provisions shall apply:

 

(a)                                                                                                                                 
The closing of the transfer of the Option Premises from Landlord to Tenant shall
be consummated through an escrow established with the Title Company and shall
occur concurrently with the transfer to Landlord of the Replacement Premises.

 

(b)                                                                                                                                 
Landlord shall convey title to the Option Premises pursuant to the form of deed
mutually acceptable to Landlord and Tenant and in an “as is” condition without
representation or warranty, but free and clear of all liens except Permitted
Exceptions.  Landlord shall deliver said deed to the Title Company on the
Business Day prior to the Substitution Closing Date.

 

(c)                                                                                                                                  
There shall be no proration of income or expenses related to the Option
Premises.

 

24.4                                                                                                                        
[INTENTIONALLY LEFT BLANK]

 

24.5                                                                                                                        
During the Term and subject to the limitations set forth herein, if one or more
of the Facilities becomes uneconomical or unsuitable for continued use in
Tenant’s business, Tenant may, with respect to not more than two
(2) uneconomical Facilities, seek to terminate the Master Lease with respect to
such uneconomical Facility or Facilities (such facility being herein called the
“EAP”) in accordance with the conditions and limitations of this Section 24.5.

 

(a)                                                                                                                                 
From time to time during the Term and provided no Event of Default has occurred
and is continuing, if Tenant shall determine in good faith and deliver to
Landlord a certificate signed by the president or chief financial officer of
Tenant certifying that (i) continued use and occupancy by Tenant in Tenant’s
business at such EAP is no longer consistent with either the business operation
or business strategy of Tenant, and (ii) Tenant has determined to abandon the
use at such EAP, then Tenant may give Landlord not less than ninety (90)
calendar days prior written notice (the “EAP Notice”) that Tenant intends to
arrange a sale of the EAP (“EAP Sale”) in accordance with the provisions of this
Section 24.5.

 

(b)                                                                                                                                 
In the case of an EAP Sale, Tenant must arrange the sale of the EAP on behalf of
Landlord on terms and conditions reasonably acceptable to Landlord, which terms
and conditions shall include, without limitation, the following:  (i) a purchase
price not less than the Replacement Value for such EAP, which purchase price
shall be payable in immediately available funds at the closing of the EAP

 

26

--------------------------------------------------------------------------------


 

Sale, and (ii) the EAP Sale shall be on an “as is”, “where is”, “with all
faults” basis without any representation or warranty whatsoever on the part of
Landlord.  As used herein, “Replacement Value” shall be an amount equal to the
greater of:  (1) the then Fair Market Value, as determined pursuant to
Exhibit C, of the EAP, or (2) Landlord’s Investment in the EAP (minus any net
award paid to Landlord for a taking pursuant to Section 18).  Prior to the
closing of the EAP Sale, Tenant shall deliver to Landlord a covenant and
undertaking (“EAP Undertaking”) in a form reasonably acceptable to Landlord
pursuant to which Tenant (w) represents and warrants that Tenant is permanently
abandoning such EAP, (x) covenants to vacate such EAP prior to the closing of
the EAP Sale, (y) covenants not to operate another radiation treatment center
(or whatever the then permitted use of the EAP is at the time of the EAP Notice)
within five (5) miles of such EAP for two (2) years from the date of the EAP
Sale, and (z) acknowledges and agrees that a breach or violation of such EAP
Undertaking shall be an immediate Event of Default under this Master Lease. 
Upon the sale of the EAP, this Master Lease shall be deemed terminated as to
such EAP and Minimum Rent due hereunder shall be reduced by the amount allocated
to such Facility in the Exhibit A-2.  If Landlord elects not to accept an EAP
Sale and provided that Tenant has otherwise complied with all the provisions of
this Section 24.5, the Master Lease with respect to such EAP shall be deemed
terminated and Minimum Rent due hereunder shall be reduced by the amount
allocated to such Facility in the Exhibit A-2.

 

(c)                                                                                                                                  
Notwithstanding anything else in this Master Lease to the contrary, during the
Term, Tenant shall only be permitted to cause an EAP Sale or cause the
termination of the Master Lease for up to two (2) Facilities.

 

(d)                                                                                                                                 
Tenant shall pay all charges incident to any transaction pursuant to this
Section 24.5, including Landlord’s attorneys’ fees and expenses together with
all prepayment fees and expenses solely with respect to the applicable Facility,
including attorneys’ fees and expenses due a mortgagee, arising out of such
transaction.

 

25.                              Guaranty

 

(a)                                Each of the Guarantors hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment and performance,
when due, whether at stated maturity, by acceleration or otherwise, of all
obligations of the Tenants hereunder (collectively, the “Guaranteed
Obligations”).  Without limiting the generality of the foregoing, the
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any Tenant or any Guarantor to
Landlord s but for the fact that they are unenforceable or not allowable due to
insolvency or the existence of a bankruptcy, reorganization or similar
proceeding involving such Tenant or Guarantor.

 

(b)                                Each of Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Master Lease, regardless of any law, regulation or order now or hereafter
in effect in any jurisdiction affecting any of such terms or the rights of the
Landlord. The liability of each Guarantor under this Section 25 shall be
irrevocable, absolute and unconditional

 

27

--------------------------------------------------------------------------------

 


 

EXHIBIT “A” - 1

 

PROPERTIES

 

Location

 

Country

 

Landlord

 

Tenant

 

 

 

 

 

 

 

Vidt 1923, PB “A”, Buenos Aires

 

Argentina

 

Alejandro B. Dosoretz

 

Vidt Centro Medico S.R.L.

 

 

 

 

 

 

 

Vidt 1924/32, Buenos Aires

 

Argentina

 

Inversix S.A.

 

Vidt Centro Medico S.R.L.

 

 

 

 

 

 

 

Vidt 1918/20, Buenos Aires

 

Argentina

 

Inversix S.A.

 

Vidt Centro Medico S.R.L.

 

 

 

 

 

 

 

Dean Funes 2869 Barrio Alto Alberdi, Córdoba

 

Argentina

 

Inversix S.A.

 

Instituto Médico Dean Funes S.A.

 

 

 

 

 

 

 

Guido 2271, Mar del Plata

 

Argentina

 

Emprendimientos Inmobiliarios de la Costa S.A.

 

Centro de Oncología y Radioterapia de Mar del Plata S.R.L..

 

 

 

 

 

 

 

Acevedo 365, Lomas de Zamora

 

Argentina

 

Instituto Acevedo S.A.

 

Vidt Centro Médico S.R.L. / Mevaterapia S.A.

 

 

 

 

 

 

 

75m Oeste 25m Sur de las Bodegas de la Imprenta Nacional, La Uruca, San Jose

 

Costa Rica

 

Antila Forte S.A. (Costa Rica)

 

Centro Medico Irazu S.A. (Costa Rica)

 

 

 

 

 

 

 

100m norte del almacen Font, La Uruca, San Jose

 

Costa Rica

 

Antila Forte S.A. (Costa Rica)

 

Centro Medico Irazu S.A. (Costa Rica)

 

 

 

 

 

 

 

Calle nueva N° 1 casa # 38-23 Colonia Escalón, San Salvador

 

El Salvador

 

Inversiones Médicas Globales S.A. (El Salvador)

 

Servicios y Soluciones Médicas S.A. (El Salvador)

 

 

 

 

 

 

 

Av.Patria 2073 Colonia Agraria, Guadalajara

 

México

 

Croin S.A. de C.V. (México)

 

Clínica de Radioterapia de Occidente, S.A. de C.V.

 

28

--------------------------------------------------------------------------------


 

EXHIBIT “A” -2

 

ALLOCATION OF RENT

 

 

 

 

 

 

 

2017 Rent

 

 

 

 

2015 Rent

 

2016 Rent
1.5% increase

 

1.5%
increase

 

2018 Rent

Argentina

 

 

 

 

 

 

 

 

Vidt 1924/32

 

17.600

 

17.864

 

18.132

 

FMV

Vidt 1918/20

 

10.900

 

11.064

 

11.229

 

FMV

Vidt 1923 (one bedroom apartment)

 

750

 

761

 

773

 

FMV

Dean Funes 2857 Córdoba

 

12.950

 

13.144

 

13.341

 

FMV

Acevedo

 

9.000

 

9.135

 

9.272

 

FMV

Guido (Mar del Plata)

 

7.000

 

7.105

 

7.212

 

FMV

Total

 

58.200

 

59.073

 

59.959

 

 

 

 

 

 

 

 

 

 

 

Costa Rica

 

 

 

 

 

 

 

 

Irazu

 

12.600

 

12.789

 

12.981

 

FMV

Centracam

 

8.400

 

8.526

 

8.654

 

FMV

Total

 

21.000

 

21.315

 

21.635

 

 

 

 

 

 

 

 

 

 

 

Mexico

 

 

 

 

 

 

 

 

Guadalajara

 

32.800

 

33.292

 

33.791

 

FMV

 

 

 

 

 

 

 

 

 

El Salvador

 

 

 

 

 

 

 

 

San Salvador

 

13.000

 

13.195

 

13.393

 

FMV

 

 

 

 

 

 

 

 

 

Total

 

125.000

 

126.875

 

128.778

 

FMV

 

 

 

 

1,50

%

1,50

%

 

 

29

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

FORM OF ARGENTINE LOCAL AGREEMENT

 

-ENGLISH VERSION-

 

Buenos Aires,                , 2015

 

[Landlord’s name]

[Landlord’s address]

 

Offer # 1/2015

 

Dear Sirs,

 

On behalf of [Tenant’s name] (the “Tenant”), we hereby offer to lease from you
(the “Landlord”, and collectively with the Tenant, the “Parties”, and any of
them, a “Party”) the property located at [address of the property to be leased]
(the “Property”), pursuant to the terms and conditions set forth hereinbelow
(the “Offer”).

 

This Offer is firm and irrevocable and shall be valid for the term of ten
(10) days as from receipt hereof.

 

This Offer shall be deemed to be accepted if the Landlord sends a letter
accepting this Offer (the “Acceptance”). In the event of Acceptance pursuant to
the terms hereof, the Offer shall constitute a binding agreement between the
Parties, enforceable pursuant to the terms thereof. The Offer shall otherwise
automatically be null and void, as if it had never been drawn up, with no
liability whatsoever for the Parties.

 

To be valid, enforceable and binding, all covenants, representations and other
terms of this Offer, regardless of their wording, shall be deemed contingent
upon full and unconditional acceptance of this Offer, in the manner herein
stated, without requiring further formalities.

 

All capitalized terms shall have the meaning defined in the Offer.

 

The terms and conditions of this Offer are as follows:

 

ONE: The Landlord shall lease to the Tenant the Property with the measurements
and surface area described in the relevant title deed and equipped as described
in the inventory list attached hereto as Annex I. Notwithstanding the foregoing,
the Tenant at present occupies the Property under earlier lease agreements
executed with the Landlord.

 

TWO: In the event of Acceptance hereof, this lease shall have a total term of
fifteen (15) years as from January 1, 2015, and the Tenant shall return the
Property upon expiration of the term (December 31, 2029) without need of any
demand whatsoever. In case of failure the return possession at the end of the
aforesaid term Tenant shall pay as rental on the first (1st) business day of
each month one and one-half (1-1/2) times the total of the last rent payable
plus all additional charges accruing during the month and all other sums, if
any, payable by Tenant pursuant to this offer. In the event that the Tenant
remained in the Property after expiration of the lease term, with the Landlord’s
consent and issue of receipts for payment of the rental fee, then the penalty
clause established above shall not apply. Notwithstanding, tacit renewal shall
not be deemed to have taken place and the provisions of Section 1218 of the
Federal Civil and Commercial

 

30

--------------------------------------------------------------------------------


 

Code shall apply.

 

THREE: The monthly rental fee is established in [rental fee in words] UNITED
STATES DOLLARS (US$ [rental fee in numbers]), plus VAT. Each first and second
anniversary of each Three-Year Term the rental fee shall be increased by an
amount equal to 1.5% of the then current rental fee. The Tenant may pay the
rental fee in cash in United States dollars or by means of wire transfer of the
equivalent amount in Argentine pesos, calculated at the selling exchange
published by Banco de la Nación Argentina on the date of payment. In the event
that the foreign exchange open market ceased to exist, the Tenant may discharge
its obligation through payment of the peso amount necessary to purchase
dollar-denominated Argentine Government securities of any series —at the option
of the Landlord- which when sold in the open market of Montevideo, Republic of
Uruguay and/or New York, USA —at the option of the Landlord- yield the net cash
United States dollar amount corresponding to the then current rental fee, free
of expenses, taxes, withholdings and/or commissions. For calculation purposes,
the Tenant shall use the information published in this regard by the newspapers
Ámbito Financiero or El Cronista or La Nación or any other online information
service such as Bloomberg or Reuters —at the option of the Landlord.

 

The Tenant declares to have conducted a prudent assessment of the risks it
undertakes regarding potential value of the foreign currency. In this regard,
neither Party may modify the terms of this Offer on the grounds of changes in
the exchange rate between US dollars and the legal tender resulting in
revaluation or depreciation of the Argentine peso against the US dollar. The
value of the United States dollar is a risk freely undertaken by the Parties,
and they mutually agree to refrain from considering that any laws that may
affect the terms of the Offer are binding, including a public order declaration.
In this regard, the Parties irrevocably waive any and all actions or any and all
defenses on the grounds of or related to the theory of imprevision, acts of God
and/or force majeure.

 

The Tenant shall pay the rental fee to the Landlord on or before the fifth
business day each month at the Landlord’s address, or at the place and in the
manner that the Landlord may specify. Mere expiration of the term for payment
shall result in default by the Tenant. If any rent or other amount is not paid
within (i) five (5) days after the due date for such payment, then Tenant shall
thereafter pay to Landlord on demand a late charge equal to three percent (3%)
of such delinquent amounts, and (ii) ten (10) days after the due date for such
payment, such unpaid amount shall accrue interest from such date at the “Agreed
Rate” of five percent (5%) plus the prime rate of interest as published in the
Wall Street Journal on the eleventh (11th) day after the due date for such
payment. This clause shall not be construed as authorization for late payment.
Rental is agreed for full month periods and if, for whatever reason, the Tenant
were to discontinue use of the Property prior to the end of any given month, the
Tenant shall pay the full rental fee for such month.

 

In view of the length of the lease term, for the purposes of determining the
rental fee, upon conclusion of the initial thirty-six (36) months of the lease
term, and subsequently every thirty-six (36) months (the “Three-Year Term”), the
Parties shall implement the following procedure: (i) the Parties shall select
three (3) renowned real estate brokers with expertise and experience in
commercial leases such as the Property; each Party shall select one real estate
broker and the third shall be selected by mutual agreement (hereinafter, the
“Real Estate Broker(s)”). If the Parties are unable to reach an agreement on
joint selection of the third Real Estate Broker, then such Real Estate Broker
shall be selected jointly by the Brokers selected by each of Landlord and
Tenant; (ii) each Party shall notify its selection of Real Estate Broker in
writing to the other Party at least ninety (90) calendar days prior to the start
date of the relevant Three-Year Term in respect of which the rental price is to
be determined, and the third Real Estate Broker shall be selected at least sixty
(60) calendar days prior to such date; (iii) the new rental fee for the
subsequent Three-Year Term shall be determined at least thirty (30) calendar
days prior to the start date of the relevant Three-Year Term; (iv) the Landlord
shall submit a letter to each Real Estate Broker requesting an appraisal of the
rental market for similar Properties in the local market; (v) the Real Estate
Brokers shall report in

 

31

--------------------------------------------------------------------------------


 

writing the price to be allocated as monthly rental fee for the subsequent
Three-Year Term on the basis of current market values; (vi) the new monthly
rental fee shall be the average of the values reported by the Real Estate
Brokers; (vii) the cost of appraisals performed by the Real Estate Brokers
selected jointly shall be borne by the Tenant; and (viii) the new monthly rental
fee plus applicable VAT shall be paid in accordance with the remaining terms of
this Offer. Notwithstanding the foregoing, the rental fee for the first year of
the subsequent Three-Year Term shall not be (i) more than 10% higher than the
applicable rental fee upon expiration of the preceding Three-Year Term; or
(ii) less than 90% of such amount.

 

FOUR: The Property shall be used by the Tenant solely for [e.g., “provision of
radiology, oncology and related services”].

 

FIVE: The Tenant may not assign the lease on the Property and the rights and
obligations arising from the Offer, unless the Landlord has expressly consented
to any such assignment in writing. The Tenant shall not transfer and/or assign
in any manner the lease on the Property and/or any of the rights and/or causes
of actions and/or obligations arising from the Offer and/or shall not loan,
assign or sublet the Property in whole or in part.

 

SIX: All repair works in the Property, as well as conservation thereof, shall be
at the expense of the Tenant, including the event of acts of God or force
majeure which is expressly assumed by the Tenant, and all improvements shall be
for the benefit of the Landlord, without entitlement to any compensation
whatsoever. The Tenant shall allow the Landlord free access to the Property as
respects inspection and execution of any and all works that may be required in
connection with conservation of or improvements to the property, and this
authorization shall be subject to execution of works without interfering with
the Tenant’s normal and regular operations and without causing any physical or
material losses to the Tenant.

 

Lighting, sweeping and cleaning rates as well as utility (gas, electricity and
telephone) and other municipal, provincial or national rates and/or charges
pertaining to the Property shall be borne by the Tenant, as well as all
national, provincial and/or municipal taxes relating to the Tenant’s activities
or business, and any other rates, taxes or contributions that may be created in
the future and levied on the Property. The relevant payment receipts for the
above items shall be delivered by the Tenant on a monthly basis for inspection
by the Landlord in order to prevent interruption of provision of utility
services and/or potential claims by creditor entities. [It is hereby clarified
that any and all applicable payments by way of withholding taxes shall be borne
by the Tenant].

 

The lease comprises telephone lines No. [telephone numbers] connected and in
operation in the Property. During the term of the lease the Tenant shall
transfer the telephone numbers to its name and shall be responsible for payment
of the landline telephone service. The telephone lines shall remain in the
Property and the Tenant undertakes not to transfer the same to any other
location. The Tenant shall ensure that, upon return of the Property to the
Landlord, the telephone lines are transferred back to the Landlord’s name.
Breach hereof and/or loss and/or forfeiture of the telephone line(s) shall
result in the Tenant’s obligation to pay compensation equal to [number of
months] of the rental price for the Property as at such date by way of damages.
Such compensation shall also apply in the event of removal of the telephone
line(s) from the Property, even if the same are in the name of the Tenant.

 

SEVEN: On the date of Acceptance the Property is conveyed for occupation by the
Tenant in proper state of conservation and free of occupants, and the Tenant
shall return the property to the Landlord in the same condition that it was
received, with the exception of deteriorations inherent to normal use and the
passage of time. The Tenant shall otherwise be liable to the Landlord for any
damages or losses caused.

 

EIGHT: The Tenant may not make changes to or execute any works in the Property
in excess of US$ 50,000 unless the Landlord has granted prior authorization
including an express and detailed description of

 

32

--------------------------------------------------------------------------------


 

the nature and characteristics of the works thus authorized. Inspections may be
conducted by the Landlord or authorized third parties in connection with the
condition of the Property, compliance with obligations under this Offer and
compliance with legal obligations pertaining to the activities conducted by the
Tenant in the Property. All hazardous activities and/or the introduction into
the Property of elements that may cause damages or potential injuries to the
Property or persons are prohibited.

 

Notwithstanding the foregoing, the Tenant shall be authorized to place any and
all types of equipment, furniture and/or instruments related to the activities
to be conducted in the Property as stated in Section Four.

 

NINE: The Landlord shall not be liable for any material, physical or moral
losses or damages that may be suffered by persons, goods, furniture, garments,
fixtures, fittings, belongings, valuables, etc, belonging to the Tenant or any
other person inside or outside the Property, regardless of their cause, be it
internal or external, visible or concealed, including, without limitation,
dampness, water leaks, pipe ruptures, fire of any type, short-circuits, rain,
flooding, leakage, radiation, industrial accidents or otherwise, including acts
of God or force majeure, etc. The Tenant shall take all necessary precautionary
measures and steps.

 

In addition, the Tenant shall buy insurance [characteristics and insurance
coverage amounts in accordance with local standards] and such insurance shall
remain in force during the term of the lease, and the second paragraph of
Section Six shall apply thereto. Tenant shall provide Landlord, at its request,
with copies of the relevant policies.

 

The Landlord shall not be liable for any penalties applied to the Tenant or
closures of the Property derived from or related to the activities conducted by
the Tenant. Upon occurrence of any of these circumstances, the Tenant shall
notify the Landlord forthwith and in any event within the term of 72 hours. The
Landlord may choose to continue with the lease or request termination thereof by
fault of the Tenant, and the Tenant shall also be liable for any damages to the
Landlord and/or third parties caused by such situation.

 

TEN: Lack of payment of the rental fee in accordance with the terms set forth in
this Offer for two consecutive periods, or breach of any other provision of this
Offer, shall entitle the Landlord to terminate this Offer as a matter of law and
without need of any demand or court resolution whatsoever, and to demand
immediate return of the vacated property.

 

ELEVEN: For the purposes of evidencing return of the Property to the Landlord,
delivery of the keys to the Property shall be evidenced by means of a written
document issued by the Landlord to the Tenant, and no other means of proof shall
be admitted.

 

TWELVE: Non-compliance with its obligations by one Party shall entitle the
complying Party to terminate the lease agreement by fault of the non-complying
Party, and shall entitle the complying Party to claim damages against the
non-complying Party, without prejudice to any other rights and/or causes of
action set forth in the Offer, e.g. the right to claim payment of the stipulated
penalty clause if the Property is not returned to the Landlord prior to or upon
expiration of the lease term.

 

THIRTEEN: It is hereby expressly set forth that in the event of consignment of
keys or in any other event resulting from a breach of contract by the Tenant,
the obligation to pay the rental fee shall remain in force until the Landlord
has taken actual and effective possession of the Property.

 

FOURTEEN: It is hereby placed on record that all formalities required to obtain
provisional or definitive municipal permits, as well as the consent of any
national, provincial and/or municipal agency that may be required for operation
of the activities to be conducted in the Property shall be at the risk and
expense of the Tenant.

 

33

--------------------------------------------------------------------------------


 

FIFTEEN: The Tenant shall not terminate the lease unilaterally without cause and
hereby waives such right on the basis that the relationship arising from
acceptance of this Offer is part of a contractual structure relating the
Landlord, the Tenant, the Guarantor and their respective majority shareholders
to one another, and consequently the Tenant irrevocably waives the right to
terminate the lease without cause.

 

SIXTEEN:  Vidt Centro Médico S.A. and 21st Century Oncology Inc.] (the
“Guarantors”), in their capacity of guarantors, joint debtor, and main payor,
acknowledge and undertake full performance of all the obligations of the Tenant
under the Offer, and expressly waive the rights of division and excussio,
including obligations that may arise in the event that the Tenant exercises its
right to extend the lease term as set forth in Section Three hereof. This
guaranty shall survive after conclusion of the lease term and the Guarantors
undertake to pay to the Landlord any and all sums that, by virtue of the lease,
the Tenant is bound to pay, and they shall tender payment in the same manner as
the Tenant. In the event of insolvency of one or both Guarantors, the Landlord
may request one or more guarantees as replacement, to its satisfaction, and the
Tenant shall obtain the acceptance of the new guarantor within the term of ten
(10) calendar days of receiving notice, under warning of termination of the
lease.]

 

SEVENTEEN: In the event of Acceptance, for the purposes of the lease and the
rights and obligations arising from the Offer, notices to the Parties shall be
valid when given at the following domiciles by choice, even if the interested
parties are not present at such addresses or such addresses are not their
domiciles:

 

To the Landlord at: [Landlord’s address], unless the Landlord notifies a new
domicile to the Tenant upon Acceptance.

 

To the Tenant at: [Tenant’s address].

 

To the Guarantors at: [Guarantor’s address]

 

The Parties may change the above domiciles by choice by giving prior written
notice to the other Party. Notices shall be given by any reliable means
including, but not limited to, registered letter, regular mail with signed
return receipt requested and/or notarial record.

 

EIGHTEEN: In the event of Acceptance, the Parties shall submit any dispute
regarding application and interpretation of this Offer and/or any matter
relating to the lease, including an action for eviction, to the jurisdiction of
the ordinary courts of the city of [jurisdiction], and the Parties hereby waive
all other courts or jurisdictions. The Tenant hereby waives the right to recuse
judges without cause.

 

If the Landlord files the legal action set forth in Section [688 of the Federal
Code of Civil and Commercial Procedure / 677 of the Code of Civil and Commercial
Procedure of the Province of Buenos Aires] prior to expiration of the Offer, the
Tenant expressly accepts that in the cases described in the last part of the
aforementioned Section, costs shall be borne in the order entered.

 

Yours sincerely,

 

 

 

 

 

 

 

[Full name of the party signing on behalf of the Tenant]

 

[Identity Document]

 

 

34

--------------------------------------------------------------------------------


 

[Capacity, attorney-in-fact, legal representative]

[Tenant’s name]

 

With a copy to:

 

Frank English

Treasurer

21st Century Oncology, Inc.

2270 Colonial Boulevard

Fort Myers, Florida, USA 33907



 

 

 

[Full name of the party signing on behalf of the Guarantor]

 

[Identity Document]

 

[Capacity, attorney-in-fact, legal representative]

 

[Guarantor’s name]

 

 

 

[Full name]

 

[Capacity]

 

Vidt Centro Médico S.A.

 

 

 

 

 

[Full name of the party signing on behalf of the Guarantor]

 

[Identity Document]

 

[Capacity, attorney-in-fact, legal representative]

 

[Guarantor’s name]

 

 

35

--------------------------------------------------------------------------------


 

Annex A

 

Description of furnishings and facilities comprising the Property

 

36

--------------------------------------------------------------------------------


 

-SPANISH VERSION-

 

Buenos Aires,       de            de 2015

 

[Nombre del Locador]

[Dirección del Locador]

Presente:

 

Oferta # 1/2015

 

Tenemos el agrado de dirigirnos a Uds. (el “Locador”) en representación de
[Nombre del Locatario] (el “Locatario” y en conjunto con el Locador, las
“Partes” o cualquiera de ellas, la “Parte”) para ofrecerles tomar en locación el
inmueble sito en [dirección del inmueble a dar en alquiler] (el “Inmueble”),
bajo los términos y condiciones que se incluyen en la presente oferta (la
“Oferta”).

 

La presente Oferta es en firme e irrevocable y se mantendrá en vigencia hasta
los diez (10) días inclusive de recibida la presente.

 

Esta Oferta se considerará aceptada por el Locador, si éste envía una carta de
aceptación de la presente Oferta (la “Aceptación”). En el caso que se produjere
la Aceptación en los términos aquí establecidos, la Oferta constituirá un
acuerdo vinculante entre las Partes ejecutable de conformidad con sus
respectivos términos. En caso contrario, la Oferta quedará automáticamente sin
valor ni efecto alguno, como si no hubiere sido escrita sin ningún tipo de
responsabilidad para las Partes.

 

Todos los compromisos, declaraciones y demás términos de esta Oferta, cualquiera
fuere el modo en que estuvieren redactados, deberán entenderse supeditados, para
ser válidos, exigibles y vinculantes, a la aceptación total e incondicional de
esta Oferta, en el modo aquí indicado, sin necesidad de otra formalidad.

 

Todos los términos en mayúscula tendrán el significado que se les asigna en la
Oferta.

 

A continuación, se detallan los términos y condiciones de esta Oferta:

 

PRIMERA: El Locador da en locación al Locatario el Inmueble, cuyas medidas y
superficie surgen del respectivo título de propiedad, que se encuentra equipado
según inventario que se adjunta al presente como Anexo I. Sin perjuicio de lo
anterior, el Locatario se encuentra ejerciendo la tenencia del Inmueble en
virtud de relaciones locativas anteriores con el Locador.

 

SEGUNDA: En el caso que se produjere la Aceptación en los términos aquí
establecidos, el término del presente contrato será de quince (15) años,
contados a partir del 1 de enero de 2015, y el Locatario deberá entregar el
Inmueble a la fecha del vencimiento (31 de diciembre de 2029), sin necesidad de
interpelación alguna. En caso de no restituirse el Inmueble en la fecha indicada
precedentemente, el Locatario deberá abonar, como precio del alquiler, en el
primer día hábil de cada mes, uno y medio (1-1/2) veces del total del último
precio del alquiler a pagar, más todos los gastos adicionales devengados durante
el mes y todas las demás sumas, en su caso, a pagar por el Locatario conforme a
la presente Oferta. En caso de permanecer el Locatario en el Inmueble, más allá
del vencimiento del plazo de la locación, con la conformidad del Locador,
otorgándose recibo de los alquileres por parte del mismo, no regirá la cláusula

 

37

--------------------------------------------------------------------------------


 

penal antes descripta. No obstante en tal supuesto no se juzgará que hay tácita
reconducción sino que será aplicable lo dispuesto en el artículo 1218 del Código
Civil y Comercial de la Nación.

 

TERCERA: El precio del alquiler mensual se fija en la suma de DOLARES
ESTADOUNIDENSES [monto del alquiler mensual en letras] (US$ [monto del alquiler
mensual en números]), más el IVA.  Cada primer y segundo aniversario de cada
Período Trienal, el alquiler se incrementará en un monto equivalente al 1,5% del
alquiler vigente. El Locatario podrá abonar el alquiler en billetes dólares
estadounidenses, o mediante transferencia bancaria en su equivalente en pesos
según el tipo de cambio vendedor del Banco de la Nación Argentina vigente en la
fecha del pago. Para el caso de que dejase de existir el mercado libre y único
de cambios, el Locatario podrá liberarse abonando la cantidad de pesos
necesarios para adquirir títulos públicos en dólares de la República Argentina
de cualquier serie —a elección del Locador-, que vendidos en el mercado libre de
la ciudad de Montevideo, República Oriental del Uruguay y/o de la ciudad de
Nueva York, EE.UU —a elección del Locador-, produzcan la suma neta de dólares
estadounidenses billetes que corresponda al período locativo vigente, libres de
gastos, impuestos, retenciones y/o comisiones. A los efectos de dicho cálculo,
el Locatario tomará la información que al efecto brindan los periódicos Ámbito
Financiero o El Cronista o La Nación o cualquier otro servicio de información en
línea, tal como Bloomberg o Reuters —a elección del Locador.

 

El Locatario declara haber hecho una prudente evaluación de los riesgos que
asume con respecto al eventual valor de la moneda extranjera. En este sentido,
cualquier modificación de la paridad entre la moneda extranjera y la de curso
legal, que se tradujera en la reevaluación o devaluación del peso argentino con
relación al dólar estadounidense no podrá ser invocada por ninguna de las Partes
para alterar los términos de esta Oferta. El valor del dólar estadounidense,
constituye un riesgo libremente asumido por las Partes, obligándose
recíprocamente a abstenerse de considerar vinculantes toda legislación que
pudiere incidir en los términos de la Oferta, aún en el caso de declaración de
orden público. Al respecto, las Partes renuncian firme e irrevocablemente a
promover cualquier acción o invocar cualquier defensa o excepción, referida o
vinculada a la teoría de la imprevisión, caso fortuito y/o fuerza mayor.

 

El Locatario deberá pagar al Locador el alquiler mensual dentro del quinto hábil
de cada mes en el domicilio del Locador, o donde y en la forma que este lo
indique. El solo vencimiento del plazo hará incurrir al Locatario en mora de
pleno derecho. Si el pago del alquiler u otra suma no es abonada dentro de los
(i) cinco (5) días después de la fecha de vencimiento, el Locatario deberá
abonarle al Locador un recargo por mora equivalente al tres por ciento (3%) de
aquella suma, y (ii) diez (10) días después de la fecha de vencimiento, dicha
suma impaga devengará un interés a la “Tasa Convenida” del cinco por ciento (5%)
más la tasa prime (prime rate) publicada por el Wall Street Journal en el
undécimo día de mora.  La presente clausula no significa autorización de pago
fuera de término. El alquiler se pacta por períodos de mes entero, y aunque el
Locatario cesara por cualquier causa que fuere, en el uso del inmueble, antes de
finalizado el mes, deberá pagar íntegramente el alquiler correspondiente a ese
mes.

 

En atención a la extensión del período de la locación, a los efectos de
establecer el precio del alquiler, las Partes seguirán el siguiente
procedimiento luego de transcurridos los primeros treinta y seis (36) meses del
plazo de la locación, y luego, cada treinta y seis (36) meses (el “Período
Trienal”): (i) las Partes elegirán tres (3) inmobiliarias de reconocido nombre,
prestigio y experiencia en locaciones comerciales como la del Inmueble, las
cuales serán elegidas una por cada una de las Partes y la tercera de común
acuerdo (en adelante, la/s “Inmobiliaria/s”). En el caso de que las Partes no se
pusieran de acuerdo en la elección conjunta de la tercera Inmobiliaria, entonces
dicha Inmobiliaria deberá ser elegida en conjunto por las Inmobiliarias elegidas
por el Locador y el Locatario; (ii) cada Parte notificará a la otra Parte por
medio fehaciente la elección de la Inmobiliaria con una anticipación de por lo
menos noventa (90) días corridos a la fecha de inicio del respectivo Período
Trienal para el cual deba fijarse el valor locativo, debiendo

 

38

--------------------------------------------------------------------------------


 

asimismo elegirse a la tercera Inmobiliaria con una anticipación de por lo menos
(60) días corridos a la referida fecha; (iii) la definición respecto de la
obtención del nuevo canon locativo mensual para el siguiente Período Trienal,
deberá obtenerse con una anticipación de por lo menos (30) días corridos a la
fecha de inicio del respectivo Período Trienal; (iv) el Locador presentará a
cada una de las Inmobiliarias una nota solicitando la respectiva tasación en el
mercado de alquiler de inmuebles similares en el mercado local; (v) las
Inmobiliarias tomando como referencia los valores de mercado indicarán por
escrito el precio que corresponde asignar como canon locativo mensual, para el
siguiente Período Trienal Locativo; (vi) el nuevo valor del canon locativo
mensual resultará del promedio que surja de los valores informados por las
Inmobiliarias; (vii) el costo de las tasaciones de las Inmobiliarias elegida en
forma conjunta será soportado por la locataria; y (viii) el pago del nuevo canon
locativo mensual con más el IVA correspondiente, se realizará de conformidad con
el resto de los términos de esta Oferta. Sin perjuicio de lo anterior, el valor
del alquiler para el primer año de vigencia posterior al Período Trienal dado no
podrá ser (i) superior en un 10% al alquiler en vigencia a la fecha de
finalización del Período Trienal anterior; ni (ii) inferior al 90% de dicho
valor.

 

CUARTA: El Inmueble deberá ser destinado por el Locatario exclusivamente a
[ejemplo: “la explotación de servicios de radiología, medicina oncológica y
actividades afines”].

 

QUINTA: La locación del Inmueble y los derechos y obligaciones que surgen de la
Oferta son intransferibles para el Locatario, salvo consentimiento expreso por
escrito del Locador. Queda prohibido al Locatario transferir y/o ceder de
cualquier manera la locación del Inmueble y/o cualesquiera de los derechos y/o
acciones y/u obligaciones emergentes de la Oferta y/o prestar, ceder o sublocar
en todo o en parte el Inmueble.

 

SEXTA: Todos los arreglos a efectuarse en el Inmueble, así como su conservación,
serán por cuenta exclusiva y cargo del Locatario, aun en los supuestos de caso
fortuito o fuerza mayor que son asumidas en forma expresa por el Locatario
quedando en todos los casos las mejoras introducidas en beneficio del Locador,
sin derecho a indemnización alguna. El Locatario permitirá al Locador el libre
acceso al Inmueble, para su inspección y la ejecución de todo trabajo que fuere
necesario para la conservación o mejora de la propiedad, condicionada esta
autorización a que las obras a ejecutarse en ningún caso obstaculizarán el
normal funcionamiento de la actividad permanente del Locatario, ni ocasionarán
perjuicios físicos o materiales al mismo.

 

El impuesto de alumbrado, barrido y limpieza así como los gastos por consumo de
gas, luz y teléfono y restantes servicios y/o tasas, sean municipales,
provinciales o nacionales, que correspondan al Inmueble son por cuenta exclusiva
y a cargo del Locatario, así como también todos los impuestos nacionales,
provinciales y/o municipales concernientes a su actividad o negocio, y cualquier
tasa, impuesto o contribución a crearse en el fututo que grave el Inmueble. El
Locatario deberá entregar mensualmente al Locador los recibos correspondientes a
los pagos por los rubros antes mencionados, a los efectos de su fiscalización
por parte del Locador, en procura de evitar la interrupción del servicio y/o
eventuales reclamos de los entes acreedores. [Se deja aclarado que el monto que
pudiera caber por retención impositiva es a cargo del Locatario].

 

Lo presente locación comprende las líneas telefónicas N° [líneas telefónicas],
instaladas y funcionando en el Inmueble. Durante el período que dure la
locación, el Locatario deberá pasar la línea a su nombre para ser responsable
del pago de los servicios de telefonía fija. Las líneas telefónicas deberán
permanecer en el Inmueble, obligándose el Locatario a no trasladarlas a ningún
otro lugar. El Locatario asume a su cargo la obligación de que las líneas
telefónicas vuelvan a nombre del Locador al tiempo de la restitución del
Inmueble al Locador. El incumplimiento de lo aquí establecido y/o pérdida y/o
privación definitiva de la/s

 

39

--------------------------------------------------------------------------------


 

línea/s, hará pasible al Locatario, de una indemnización equivalente al monto de
[cantidad de meses] del valor locativo del Inmueble a esa fecha, en concepto de
daños y perjuicios. La referida indemnización rige también para el caso de
retirarse la/s línea/s del Inmueble, aun cuando la titularidad de la/s línea/s
estuviera a nombre del Locatario.

 

SÉPTIMA: El Inmueble se entrega a la fecha de la Aceptación bajo la tenencia del
Locatario en perfecto estado de conservación y libre de ocupantes, debiendo
restituirlo el Locatario al Locador en el mismo estado que lo recibió, salvo los
deterioros originados por el buen uso y el transcurso del tiempo. En caso
contrario el Locatario deberá responder frente al Locador por los daños y
perjuicios ocasionados.

 

OCTAVA: El Locatario no podrá modificar el Inmueble ni realizar obras en el
mismo que superen US$50.000 (dólares estadounidenses cincuenta mil), salvo
autorización previa por escrito del Locador, donde deberá constar en forma
expresa y detallada la índole y características de los trabajos autorizados. El
Locador podrá inspeccionar por sí o por terceros que autorice, el estado del
Inmueble y el cumplimiento de las obligaciones de esta Oferta y el cumplimiento
de las obligaciones legales que correspondan a la actividad que desarrolla el
Locatario en el Inmueble. Queda prohibida la realización de actividades
peligrosas y/o la introducción en el Inmueble de elementos que puedan acarrear
daños o perjuicios potenciales al Inmueble o a las personas.

 

Sin perjuicio de lo señalado precedentemente, el Locatario queda autorizado a
colocar todo tipo de equipos, muebles y/o instrumentos, relacionados con la
actividad para la cual será destinado el Inmueble según se indica en la cláusula
cuarta.

 

NOVENA: El Locador no se responsabiliza en absoluto por ningún daño o perjuicio
material, físico o moral que pudieran sufrir las personas, mercaderías, muebles,
ropas, enseres, útiles, efectos, valores, etc., pertenecientes al Locatario o a
cualquier otra persona que se hallare en el interior o exterior del Inmueble,
cualquiera sea la causa, interna o externa, visible u oculta que las produzca,
entre ellas y sin limitar, sea por humedades, pérdida de agua, rotura de
cañerías, incendio de cualquier naturaleza, cortocircuitos, lluvias,
inundaciones, filtraciones, radiaciones, accidentes de trabajo o no, inclusive
por caso fortuito o fuerza mayor, etc. El Locatario deberá tomar las medidas y
precauciones necesarias de resguardo.

 

Adicionalmente el Locatario deberá contratar un seguro [características y monto
a cubrir por el seguro según standard local], que se obliga a mantener vigente
durante todo el plazo de la locación, aplicándose al pago de las primas lo
establecido en el segundo párrafo de la cláusula sexta. El Locatario deberá
proporcionarle al Locador, a su requerimiento, las copias the las pólizas
pertinentes.

 

El Locador tampoco se responsabiliza en lo concerniente a sanciones al Locatario
o clausuras al Inmueble, derivadas o relacionadas con la actividad desplegada
por el Locatario. Ante cualquiera de estas circunstancias, el Locatario deberá
dar aviso de ello al Locador, en forma inmediata y no más allá del plazo de 72
horas. El Locador podrá optar por continuar con la locación o requerir su
rescisión por culpa del Locatario, quien asimismo responderá por los daños y
perjuicios que la situación irrogue al Locador y/o a terceros.

 

DÉCIMA: La falta de pago de dos períodos de alquiler en los términos fijados en
la presente Oferta, o el incumplimiento de las demás clausulas en esta Oferta,
faculta al Locador de pleno derecho y sin necesidad de interpelación de ninguna
clase, ni declaración judicial, a rescindir esta Oferta exigiendo la restitución
inmediata del Inmueble totalmente desocupado.

 

40

--------------------------------------------------------------------------------


 

UNDÉCIMA: A los efectos de acreditar la restitución del Inmueble al Locador, la
entrega de las llaves del Inmueble deberá ser justificada con documento escrito
emanado del Locador al Locatario, no admitiéndose otro medio de prueba.

 

DÉCIMA SEGUNDA: El incumplimiento de las obligaciones por una Parte, dará
derecho a la Parte no culpable a resolver la locación por culpa de la Parte
incumplidora, con derecho a reclamarle los daños y perjuicios que le fueran
ocasionados, y sin perjuicio de lo demás derechos y/o acciones establecidos en
la Oferta, por ejemplo, respecto del derecho a reclamar el pago de la cláusula
penal establecida para el caso de no restitución al Locador del Inmueble antes o
al tiempo del vencimiento lo locación.

 

DÉCIMA TERCERA: Se deja expresa constancia que para el caso de consignación de
llaves u otro supuesto, resultante del incumplimiento del contrato por parte del
Locatario, la obligación de pagar el monto de alquiler regirá hasta el día en
que el Locador tome posesión real y efectiva del Inmueble.

 

DÉCIMA CUARTA: Se deja constancia que son por cuenta y riesgo del Locatario
todos los trámites necesarios para obtener la habilitación municipal sea
precaria o definitiva, así como para la obtención de la conformidad de cualquier
repartición nacional, provincial y/o municipal tendiente al funcionamiento de la
actividad a la que se destinará el Inmueble.

 

DÉCIMA QUINTA: El Locatario no podrá resolver en forma unilateral la locación
sin expresión de causa, renunciando desde ya a ese derecho sobre la base de que
la relación locativa derivada de la aceptación de esta Oferta es parte de un
complejo contractual que vincula al Locador, la Locataria, los Garantes y sus
respectivos accionistas controlantes, por lo cual el Locatario renuncia en forma
irrevocable a resolver la relación locativa sin expresión de causa.

 

DÉCIMA SEXTA: Vidt Centro Médico S.A. y 21st Century Oncology Inc.(los
“Garantes”), declaran aceptar y se obligan al fiel cumplimiento en su carácter
de garantes, codeudores, lisos y principales pagadores de todas las obligaciones
establecidas a cargo del Locatario en la Oferta, con renuncia expresa a los
beneficios de división o excusión, incluyendo aquellas que se originen en caso
que el Locatario ejercite su derecho a extender el plazo de la locación según se
establece en la Cláusula Tercera del presente. Esta garantía subsistirá aún
vencido el término de la locación, obligándose los Garantes a abonar al Locador
cualquier suma que, por cualquier concepto derivado de la locación, sea obligada
a pagar el Locatario, lo que deberán hacer en la misma forma y modo que el
Locatario. En caso de insolvencia de uno o ambos de los Garantes, el Locador
podrá solicitar la presentación de otro u otros garantes en su reemplazo, a su
satisfacción, debiendo el Locatario obtener la aceptación del nuevo garante
dentro de los diez (10) días corridos de intimado, bajo apercibimiento de
rescindir la locación.]

 

DÉCIMO SÉPTIMA: En caso de Aceptación, las Partes quedarán válidamente
notificadas a los efectos de la locación y de los derechos y obligaciones que
surgen de la Oferta, si se las notifican en los siguientes domicilios
especiales, aunque los interesados no se encuentren o no se domicilien en dichos
lugares:

 

Al Locador en: [domicilio del Locador], salvo que el Locador notifique al
Locatario la constitución de otro domicilio en oportunidad de la Aceptación.

 

Al Locatario en: [domicilio del Locatario].

 

A los Garantes en: [domicilio de los garantes]

 

41

--------------------------------------------------------------------------------


 

Las Partes podrán modificar los domicilios especiales, debiendo notificar dicha
circunstancia en forma previa y fehaciente a la otra Parte. Las notificaciones
deberán realizarse por cualquier medio fehaciente, pudiendo emplearse a tal
efecto, entre otros, carta documento, carta simple con acuse de recibo firmado
y/o actuación notarial.

 

DÉCIMO OCTAVA: En caso de Aceptación, las Partes se someten para cualquier
divergencia que pudiere surgir de la aplicación e interpretación de esta Oferta
y/o de cualquier cuestión vinculada a la locación, inclusive la acción de
desalojo, a la Jurisdicción de los tribunales ordinarios de la ciudad de
[jurisdicción], renunciando a todo otro fuero y jurisdicción. El Locatario
renuncia desde ahora al derecho a recusar sin causa al magistrado.

 

Para el caso de que el Locador interponga antes del vencimiento del Oferta la
acción legal que establece el artículo [688 del Código Procesal Civil y
Comercial de la Nación / 677 del Código Procesal Civil y Comercial de la
Provincia de Buenos Aires], el Locatario acepta en forma expresa que en los
supuestos previstos en la última parte del mencionado artículo, las costas serán
soportadas en el orden causado.

 

 

Sin más, saludamos a Uds. muy atte.

 

 

 

 

 

[Nombre y apellido del firmante del Locatario]

 

[DNI del firmante]

 

[carácter del firmante, apoderado, rep. legal]

 

[Nombre del Locatario]

 

 

 

Con copia a:

 

 

 

Frank English

 

Tesorero

 

21st Century Oncology Inc.

 

2270 Colonial Boulevard

 

Fort Myers, Florida, USA 33907

 

 

 

 

 

[Nombre y apellido del firmante del Garante]

 

[DNI del firmante]

 

[Carácter del firmante, apoderado, rep. legal]

 

[Nombre del Garante]

 

 

 

[Nombre y apellido]

 

[Carácter]

 

Vidt Centro Médico S.A.

 

 

 

 

 

[Nombre y apellido del firmante del Garante]

 

[DNI del firmante]

 

[carácter del firmante, apoderado, rep. legal]

 

[Nombre del Garante]

 

 

42

--------------------------------------------------------------------------------


 

Anexo A

Detalle descriptivo de los bienes e instalaciones que forman parte del Inmueble

 

43

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

FAIR MARKET VALUE

 

“Fair Market Value” or “Fair Market Rent” means the fair market value (or fair
market rent, as applicable) of the Premises or applicable portion thereof on a
specified date as agreed to by the parties, or failing such agreement within ten
(10) days of such date, as established pursuant the following appraisal process.
Each party shall within ten (10) days after written demand by the other select
one Appraiser to participate in the determination of Fair Market Value or Fair
Market Rent, as applicable. For all purposes under this Master Lease, the Fair
Market Value shall be the fair market value of the Premises or applicable
portion thereof unencumbered by this Master Lease. Within ten (10) days of such
selection, the Appraisers so selected by the parties shall select a third (3rd)
Appraiser. The three (3) selected Appraisers shall each determine the Fair
Market Value (or, as applicable, Fair Market Rent) of the Premises or applicable
portion thereof within thirty (30) days of the selection of the third appraiser.
To the extent consistent with sound appraisal practices as then existing at the
time of any such appraisal, and if requested by Landlord, such appraisal shall
be made on a basis consistent with the basis on which the Premises or applicable
portion thereof were appraised at the time of their acquisition by Landlord.
Tenant shall pay the fees and expenses of any Appraiser retained pursuant to
this Exhibit.

 

If either party fails to select a Appraiser within the time period set forth in
the foregoing paragraph, the Appraiser selected by the other party shall alone
determine the fair market value (or, as applicable, fair market rent) of the
Premises or applicable portion thereof in accordance with the provisions of this
Exhibit and the Fair Market Value (or Fair Market Rent) so determined shall be
binding upon the parties. If the Appraisers selected by the parties are unable
to agree upon a third (3rd) Appraiser within the time period set forth in the
foregoing paragraph, either party shall have the right to apply at Tenant’s
expense to the presiding judge of the court of original trial jurisdiction in
the county in which the Premises or applicable portion thereof are located to
name the third (3rd) Appraiser.

 

Within five(5) days after completion of the third (3rd) Appraiser’s appraisal,
all three (3) Appraisers shall meet and a majority of the Appraisers shall
attempt to determine the fair market value (or, as applicable, fair market rent)
of the Premises or applicable portion thereof. If a majority are unable to
determine the fair market value (or fair market rent) at such meeting, the three
(3) appraisals shall be added together and their total divided by three (3). The
resulting quotient shall be the Fair Market Value (or, as applicable, Fair
Market Rent). If, however, either or both of the low appraisal or the high
appraisal are more than ten percent (10%) lower or higher than the middle
appraisal, any such lower or higher appraisal shall be disregarded. If only one
(1) appraisal is disregarded, the remaining two (2) appraisals shall be added
together and their total divided by two (2), and the resulting quotient shall be
such Fair Market Value (or, as applicable, Fair Market Rent). If both the lower
appraisal and higher appraisal are disregarded as provided herein, the middle
appraisal shall be such Fair Market Value (or Fair Market Rent). In any event,
the result of the foregoing appraisal process shall be final and binding.

 

The Fair Market Rent or Fair Market Value shall be determined in the local
currency and shall be converted to the value of US dollars at the foreign
exchange rate on the day after the Fair Market Rent is agreed to between the
parties, it being understood that the Rent shall throughout the Term always be
expressed in US Dollars but may be paid in local currency.

 

“Appraiser” shall mean an appraiser licensed or otherwise qualified to do
business in the country(s) where the Premises or applicable portion thereof are
located and who has substantial experience in performing appraisals of
facilities similar to the Premises or applicable portion thereof, or, if such
organizations no longer exist or certify appraisers, such successor organization
or such other organization as is approved by Landlord.

 

44

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

PERMITTED EXCEPTIONS

 

1.                                      The standard printed exceptions,
conditions and exclusions from coverage contained in the standard coverage
owner’s title policy then prevailing in use at the title company that
consummates the sale transaction.

 

2.                                      Any matters which an accurate survey of
the Premises may show.

 

3.                                      Real property taxes and assessments.

 

4.                                      Any matters shown as title exceptions in
the Owner’s Policy of Title Insurance obtained by Landlord in connection with
its acquisition of the Premises.

 

5.                                      Such other matters burdening the
Premises which were created with the consent or knowledge of Tenant or arising
out of Tenant’s acts or omissions.

 

45

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

CERTAIN DEFINITIONS

 

For purposes of this Master Lease, the following terms and words shall have the
specified meanings:

 

ENVIRONMENTAL DEFINITIONS

 

“Environmental Activities” shall mean the use, generation, transportation,
handling, discharge, production, treatment, storage, release or disposal of any
Hazardous Materials at any time to or from any portion of the Premises or
located on or present on or under any portion of the Premises.

 

“Hazardous Materials” shall mean (a) any petroleum products and/or by-products
(including any fraction thereof), flammable substances, explosives, radioactive
materials, hazardous or toxic wastes, substances or materials, known carcinogens
or any other materials, contaminants or pollutants as to which liability or
standards of conduct are imposed under Hazardous Materials Laws, which pose a
hazard to any portion of the Premises or to Persons on or about any portion of
the Premises or cause any portion of the Premises to be in violation of any
Hazardous Materials Laws; (b) asbestos in any form which is friable; (c) urea
formaldehyde in foam insulation or any other form; (d) transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty (50) parts per million or any other more
restrictive standard then prevailing; (e) medical wastes and biohazards;
(f) radon gas; and (g) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental authority because
of its dangerous or deleterious properties or characteristics or would pose a
hazard to the health and safety of the occupants of any portion of the Premises
or the owners and/or occupants of property adjacent to or surrounding any
portion of the Premises.

 

“Hazardous Materials Claims” shall mean any and all enforcement, clean-up,
removal or other governmental or regulatory actions, claims or orders
threatened, completed or instituted pursuant to any Hazardous Material Laws,
together with all claims made or threatened by any third party against any
portion of the Premises, Landlord or Tenant relating to damage, contribution,
cost recovery compensation, loss or injury resulting from any Hazardous
Materials.

 

“Hazardous Materials Laws” shall mean any laws, ordinances, regulations,
rules having the force and effect of law, or orders relating to the environment,
health and safety, Environmental Activities, Hazardous Materials, air and water
quality, waste disposal and other environmental matters.

 

OTHER DEFINITIONS

 

“Affiliate” shall mean with respect to any Person, any other Person which
Controls, is Controlled by or is under common Control with the first Person.

 

“Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which national banks in the City of New York, New York, or
in the municipality wherein the Facility is located are closed.

 

“CC&R’s” shall mean covenants, conditions and restrictions or similar use,
maintenance or ownership obligations encumbering or binding upon the real
property comprising any Facility.

 

46

--------------------------------------------------------------------------------


 

“Control” shall mean, as applied to any Person, the possession, directly or
indirectly, of the power to direct the management and policies of that Person,
whether through ownership, voting control, by contract or otherwise.

 

“Consumer Price Index or CPI” shall mean the Consumer Price Index as now
published by the U.S. Bureau of Labor Statistics under the caption: “United
States City Average for Urban Wage Earners and Clerical Workers All Items,” or
any revision or equivalent thereof hereafter published by that Bureau, or if
there ceases to be any such publication, any substantially equivalent Price
Index generally recognized as authoritative, designated by Landlord.

 

“Debt to Equity Ratio” shall mean the ratio of Total Liabilities to Net Worth.

 

“Medical Waste” shall mean all medical waste as defined by the laws of a Situs
Country.

 

“Landlord’s Investment” shall mean, as to any particular Facility, the amount
shown for such Facility on Exhibit “G” hereof.

 

“Net Worth” means with respect to any Person, the amount by which such Person’s
Total Assets exceeds Total Liabilities.

 

“Person” shall mean any individual, partnership, association, corporation,
limited liability company or other entity.

 

“Total Assets” means all assets of a Person determined on a consolidated basis
in accordance with generally accepted accounting principles.

 

“Total Liabilities” means all liabilities of a Person (excluding deferred tax
liability) determined on a consolidated basis in accordance with generally
accepted accounting principles.

 

47

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

FINANCIAL, MANAGEMENT AND REGULATORY REPORTS

 

Tenant shall keep adequate records and books of account with respect to the
finances and business of Tenant generally and with respect to the Premises, in
accordance with applicable generally accepted accounting principles (“GAAP”)
consistently applied.

 

During the Term, at Landlord´s request, Tenant shall deliver to Landlord, prior
to one hundred fifty (150) days after the close of each fiscal year of Tenant,
Guarantor or any Resulting Guarantor annual audited financial statements of
Tenant (if available), Guarantor or any Resulting Guarantor, commencing with the
fiscal year including the date of commencement of the Term, certified by are
recognized firm of independent certified public accountants or external auditor.
In the case of the Guarantor’s financials, Lessee will deliver to Lessor all
Forms 10-K and 10-Q, if any, filed with the Securities and Exchange Commission
(“SEC”) within 30 days after the date on which they are filed. Filing of such
reports with the SEC shall be deemed compliance of this requirement. The
obligation to deliver the audited and unaudited financial statements of the
Guarantor may be satisfied by filing such statements with the SEC.

 

If, for whatever reason, the financial results of Tenant do not appear, or are
not included, in the consolidated financial statements required to be provided
to Landlord pursuant to the foregoing paragraph, then Tenant shall also deliver
to Landlord Tenant’s financial statements meeting the same requirements and
within the same timeframes as required for Holdings pursuant to the foregoing
paragraph.

 

On or before the date that is Sixty (60) days after the end of each calendar
quarter, Tenant shall deliver to Landlord quarterly profit and loss reports (if
available) concerning the Business at each Facility (if available) and the
combined Facilities in this Master Lease. Such reports shall be in substantially
the same form as delivered by Tenant to Landlord in connection with Landlord’s
acquisition of the Premises and shall contain a level of detail reasonably
satisfactory to Landlord.  Such reports shall be sent via email to Landlord at
alejandrobdosoretz@hotmail.com (cc: dk@marval.com) or to such other email
address which Landlord shall, in writing, direct.

 

Tenant shall furnish to Landlord within ten (10) days of receipt written notice
of any of the following: (i) any material violation of any federal, state, or
local licensing or reimbursement certification statute or regulation, (ii) any
suspension, termination or restriction placed on Tenant or any portion of the
Premises or the operation of any portion of the Business which would have a
material adverse effect on the operation of the Business at a Facility, and
(iii) any material violation of any permit, approval or certification in
connection with any portion of the Premises or any portion of the Business, by
any federal, state, or local authority,

 

Tenant shall, on or before the date that is one hundred fifty  (150) days after
to the beginning of each fiscal year of Holdings, provide Landlord with an
annual operating budget covering the operations of Holdings for the forthcoming
fiscal year. If, for whatever reason, the operating budget of Holdings would not
include and cover the operations of Tenant for the forthcoming fiscal year, then
Tenant, if available  shall deliver to Landlord, within one hundred fifty (150)
days after the beginning of Tenant’s fiscal year, an annual operating budget
covering the operations of Tenant for such fiscal year.

 

48

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

LANDLORD´S INVESTMENT

 

49

--------------------------------------------------------------------------------


 

EXHIBIT H

 

IMMEDIATE REPAIRS

 

NOT APPLICABLE.

 

50

--------------------------------------------------------------------------------


 

EXHIBIT I

EXISTING INSURANCE

 

Insured

 

Insured

 

Policy Number

 

Insured
Asset

 

Insured risk

 

Insured amount

 

Term

 

Premium (annual)

 

Vidt Centro Médico

 

Federación Patronal Seguros S.A.

 

773287

 

 

 

Malpractice - Tort liability

 

$

400.000,00

 

09/12/2014 to 09/12/2015

 

70.632,96

 

Vidt Centro Médico

 

Federación Patronal Seguros S.A.

 

773287 amendment 2

 

 

 

Malpractice - Tort liability

 

$

100.000,00

 

20/03/2015 to 09/12/2015

 

11.839,18

 

Vidt Centro Médico

 

QBE Seguros

 

IC01-00-196812

 

Vidt 1924- Caba-General Insurance

 

Fire - Building Pesos 1.170.000, Fire content Pesos 715.000; theft content Pesos
5.850.-, glasses Pesos 3.900, damages caused by water Pesos 9.000.-;
Extraordinary expenses Pesos 195.000.-; recently acquired assets Pesos
330.000.-; Improvements $45,000, civil liability $585,000

 

$

3.156.250,00

 

12/01/2015/ to 12/01/2016

 

23.507,27

 

All amounts above are shown in Argentine pesos

 

 

 

 

 

 

 

 

 

 

 

Instituto Acevedo

 

SMG Seguros

 

503249-0

 

 

 

Malpractice - tort liability

 

$

300.000,00

 

01/09/2014 to 01/09/2015

 

13505,5

 

Instituto Acevedo

 

ZURICH

 

5-156825

 

Acevedo 365-General Insurance

 

Fire - Building $1.700.000, Fire content $200.000; theft content $20.000.-,
glasses $40.000, ; extraordinary expenses $95.000.-;

 

 

 

08/08/2014 to 08/08/2015

 

9028,13

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

debris removal $95.000.-; fire -equipment $650.000, electronic equipment $42.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All amounts above are shown in Argentine Pesos

 

 

 

 

 

 

 

 

 

Clínica de Radioterapia de Occidente

 

AXA SEGUROS

 

RNA666090000

 

 

 

Malpractice - tort liability

 

$

Mexicans 3.300.000

 

25/02/2015 to 25/02/2016

 

$

Mexicans 26.521.39

 

Amounts above are shown in Mexican pesos

 

 

 

 

 

 

 

 

 

 

 

Clínica de Radioterapia de Occidente

 

AXA SEGUROS

 

ENA796150000

 

Patria 2073-Guadalajara-General Insurance

 

Fire building $12.000.000, Fire content $5.075.000; glasses $30.000, debris
removal $1.100.000.-; electronic equipment $4.745.000 civil liability
$15.000.000 $Mexicans

 

 

 

12/02/2015 to 12/02/2016

 

$

Mexicans 30.700.58

 

Amounts above are shown in Mexican pesos

 

 

 

 

 

 

 

 

 

 

 

COR (Mar del Plata)

 

San Cristobal

 

09-11-01006221/4

 

 

 

Malpractice - tort liability

 

$

350.000,00

 

23/11/2014 to 23/11/2015

 

11,258

 

COR (Mar del Plata)

 

San Cristobal

 

09-07-01101411/2

 

Guido 2271-Mar del Plata- General Insurance

 

Fire building $7.000.000, Fire content $1.300.000; glasses $10.000, damages to
neighbors $200.000; electronic equipment $150.000, general content $20000,
cleaning expenses $200.000.-

 

 

 

23/11/2014 to 23/11/2015

 

12,664

 

All amounts above are shown in Argentine pesos

 

 

 

 

 

 

 

 

 

 

 

Centro Médico Irazú

 

Instituto Nacional Seguros (INS)

 

02-01-RCG-593

 

 

 

Malpractice - tort liability

 

USD

1.000.000

 

20/12/14 to 20/12/15

 

u$s

2787

 

 

52

--------------------------------------------------------------------------------


 

All amounts above are shown in US Dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

I.M. Dean Funes

 

SMG Seguros

 

502357

 

 

 

Malpractice - tort liability

 

$

600.000,00

 

28/11/2014 to 28/11/2015

 

26152,72

 

I.M. Dean Funes

 

ZURICH

 

156058

 

Dean Funes 2869-Cordoba- General Insurance

 

Fire building $12.000.000, Fire content $5.000.000; glasses $10.000, damage to
neighbors $1.500.000; general civil liability $1.000.000, debris removal
$850.000, extraordinary expenses $850.000.-

 

 

 

04/08/2014 to 04/08/2015

 

10.936.48

 

 

Amounts above are shown in Argentine pesos

 

Insurance in El Salvador is in process of being purchased- General Insurance
policies are being purchased for Vidt 1923 and 1918/20 in Buenos Aires.

 

53

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Schedule of Rentable Square Footage

 

Site
No.

 

Location

 

Landlord

 

Tenant

 

Total Rentable Square
Footage

 

1

 

Vidt 1923, PB “A”, Buenos Aires

 

Alejandro B. Dosoretz

 

Vidt Centro Medico S.R.L.

 

645.835

 

Section 1. 2

 

Vidt 1924/32, Buenos Aires

 

Inversix S.A.

 

Vidt Centro Medico S.R.L.

 

4,846.759

 

Section 2. 3

 

Vidt 1918/20, Buenos Aires

 

Inversix S.A.

 

Vidt Centro Medico S.R.L.

 

1,937.504

 

Section 3. 4

 

Dean Funes 2869 Barrio Alto Alberdi, Córdoba

 

Inversix S.A.

 

Instituto Médico Dean Funes S.A.

 

12,378.500

 

5

 

Guido 2271, Mar del Plata

 

Emprendimientos Inmobiliarios de la Costa S.A.

 

Centro de Radioterapia y Oncología S.A.

 

8,072.932

 

Section 4. 6

 

Acevedo 365, Lomas de Zamora

 

Instituto Acevedo S.A.

 

Vidt Centro Médico S.R.L. / Mevaterapia S.A.

 

3,229.173

 

Section 5. 7

 

75m Oeste 25m Sur de las Bodegas de la Imprenta Nacional, La Uruca, San Jose

 

Antila Forte S.A. (Costa Rica)

 

Centro Medico Irazu S.A. (Costa Rica)

 

9,689.519

 

Section 6. 8

 

100m norte del almacén Font, La Uruca, San Jose

 

Antila Forte S.A. (Costa Rica)

 

Centro Medico Irazu S.A. (Costa Rica)

 

5,629.525

 

Section 7. 9

 

Calle nueva N° 1 casa # 38-23 Colonia Escalón, San Salvador

 

Inversiones Médicas Globales S.A. (El Salvador)

 

Servicios y Soluciones Médicas S.A. (El Salvador)

 

11,302.11

 

Section 8. 1

 

Av. Patria 2073 Colonia Agraria, Guadalajara

 

Croin S.A. de C.V. (México)

 

Clínica de Radioterapia de Occidente, S.A. de C.V.

 

9,149.323

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.2

 

Schedule of Bank Debts

 

COR (Mar del Plata)

 

 

Instituto Acevedo

 

 

Instituto Médico Dean Funes de Córdoba

 

No bank debts are recorded

Clínica de Radioterapia de Occidente

 

 

Servicios y Soluciones Médicas del Salvador

 

 

 

 

 

Bank

 

Debt balance

 

Guarantee

 

Centro Médico de Radioterapia Irazú

 

Improsa Bank; operation # I-1086

 

USD

177.987.86

 

Investment certificate #31740 for USD 190.200 with due date May 2016

 

 

 

 

Initiation
date

 

Due date

 

Loan

 

Rate

 

Capital (pesos)

 

Instalment

 

Total

 

Guarantee

 

 

 

12/08/2013

 

09/08/2015

 

HSBC Bank 5

 

27.50

%

3,000,000.00

 

-2,683,064.11

 

$

316,935.89

 

Invoices assigned to a Trust Fund

 

Vidt Centro Medic

 

27/01/2014

 

23/01/2016

 

HSBC Bank 7

 

35.00

%

3,000,000.00

 

-1,904,094.20

 

$

1,095,905.80

 

Invoices assigned to a Trust Fund

 

 

 

27/05/2015

 

27/11/2015

 

ICBC Bank 5 Renovation 4

 

30.40

%

2,000,000.00

 

-333,333.33

 

$

1,666,666.67

 

Ceditrin

 

 

 

30/03/2015

 

30/11/2015

 

BBVA Francés Bank 54

 

30.00

%

2,300,000.00

 

-862,500.00

 

$

1,437,500.00

 

Sola Firma

 

 

55

--------------------------------------------------------------------------------


 

EXHIBIT “J”

 

 

 

Coverage
Amount

 

Coverage
Currency

 

Coverage
Amount
(USD)

 

Policy
Date

 

·       Vidt Centro Medico S.R.L.

 

 

 

 

 

 

 

 

 

(a) Fire and Extended Coverage in an amount equal to one hundred percent (100%)
of the full replacement cost of the Facility;

 

2.340.000,00

 

ARS

 

255.737,70

 

12-Jan-2015

 

(b) Commercial General Public Liability Coverage affording the parties
protection of not less than One Million Dollars ($1,000,000) per occurrence and
Three Million Dollars ($3,000,000) in the aggregate;

 

6.300.000,00

 

ARS

 

688.524,59

 

12-Jan-2015

 

(c) Professional Liability Coverage in a minimum amount of One Million Dollars
($1,000,000) per occurrence and Three Million Dollars ($3,000,000) in the
aggregate;

 

1.000.000,00

 

ARS

 

109.289,62

 

9-Dec-2014

 

(d) Worker’s Compensation Coverage, or similar coverage in the relevant
jurisdiction, with respect to each Facility for injuries sustained by Tenant’s
employees in the course of their employment and otherwise consistent with all
applicable legal requirements;

 

—

 

ARS

 

—

 

 

 

(e) Business Interruption and Extra Expense Coverage with respect to each
Facility for loss of rental value for a period not less than one (1) year; and

 

—

 

ARS

 

—

 

 

 

(f) Deductibles/Self-Insured Retentions for the above policies shall not be
greater than One Hundred Twenty Five Thousand Dollars ($125,000.00).

 

100.000,00

 

ARS

 

10.928,96

 

 

 

·       Instituto Médico Dean Funes S.A.

 

 

 

 

 

 

 

 

 

(a) Fire and Extended Coverage in an amount equal to one hundred percent (100%)
of the full replacement cost of the Facility;

 

12.000.000,00

 

ARS

 

1.311.475,41

 

4-Aug-2014

 

(b) Commercial General Public Liability Coverage affording the parties
protection of not less than One Million Dollars ($1,000,000) per occurrence and
Three Million Dollars ($3,000,000) in the aggregate;

 

21.210.000,00

 

ARS

 

2.318.032,79

 

4-Aug-2014

 

(c) Professional Liability Coverage in a minimum amount of One Million Dollars
($1,000,000) per occurrence and Three Million Dollars ($3,000,000) in the
aggregate;

 

1.350.000,00

 

ARS

 

147.540,98

 

28-Nov-2014

 

(d) Worker’s Compensation Coverage, or similar coverage in the relevant
jurisdiction, with respect to each Facility for injuries sustained by Tenant’s
employees in the course of their

 

—

 

ARS

 

—

 

 

 

 

--------------------------------------------------------------------------------


 

employment and otherwise consistent with all applicable legal requirements;

 

 

 

 

 

 

 

 

 

(e) Business Interruption and Extra Expense Coverage with respect to each
Facility for loss of rental value for a period not less than one (1) year; and

 

—

 

ARS

 

—

 

 

 

(f) Deductibles/Self-Insured Retentions for the above policies shall not be
greater than One Hundred Twenty Five Thousand Dollars ($125,000.00).

 

135.000,00

 

ARS

 

14.754,10

 

 

 

·       Centro de Oncología y Radioterapia de Mar del Plata, S.R.L.

 

 

 

 

 

 

 

 

 

(a) Fire and Extended Coverage in an amount equal to one hundred percent (100%)
of the full replacement cost of the Facility;

 

7.000.000,00

 

ARS

 

765.027,32

 

23-Nov-2014

 

(b) Commercial General Public Liability Coverage affording the parties
protection of not less than One Million Dollars ($1,000,000) per occurrence and
Three Million Dollars ($3,000,000) in the aggregate;

 

8.890.000,00

 

ARS

 

971.584,70

 

23-Nov-2014

 

(c) Professional Liability Coverage in a minimum amount of One Million Dollars
($1,000,000) per occurrence and Three Million Dollars ($3,000,000) in the
aggregate;

 

525.000,00

 

ARS

 

57.377,05

 

23-Nov-2014

 

(d) Worker’s Compensation Coverage, or similar coverage in the relevant
jurisdiction, with respect to each Facility for injuries sustained by Tenant’s
employees in the course of their employment and otherwise consistent with all
applicable legal requirements;

 

—

 

ARS

 

—

 

 

 

(e) Business Interruption and Extra Expense Coverage with respect to each
Facility for loss of rental value for a period not less than one (1) year; and

 

—

 

ARS

 

—

 

 

 

(f) Deductibles/Self-Insured Retentions for the above policies shall not be
greater than One Hundred Twenty Five Thousand Dollars ($125,000.00).

 

9.000,00

 

ARS

 

983,61

 

 

 

·       Centro Medico de Radioterapia Irazu, S.A.

 

 

 

 

 

 

 

 

 

(a) Fire and Extended Coverage in an amount equal to one hundred percent (100%)
of the full replacement cost of the Facility;

 

1.000.000,00

 

USD

 

1.000.000,00

 

20-Dec-2014

 

(b) Commercial General Public Liability Coverage affording the parties
protection of not less than One Million Dollars ($1,000,000) per occurrence and
Three Million Dollars ($3,000,000) in the aggregate;

 

1.000.000,00

 

USD

 

1.000.000,00

 

20-Dec-2014

 

(c) Professional Liability Coverage in a minimum amount of One Million Dollars

 

1.000.000,00

 

USD

 

1.000.000,00

 

20-Dec-2014

 

 

 

57

--------------------------------------------------------------------------------


 

($1,000,000) per occurrence and Three Million Dollars ($3,000,000) in the
aggregate;

 

 

 

 

 

 

 

 

 

(d) Worker’s Compensation Coverage, or similar coverage in the relevant
jurisdiction, with respect to each Facility for injuries sustained by Tenant’s
employees in the course of their employment and otherwise consistent with all
applicable legal requirements;

 

—

 

USD

 

—

 

 

 

(e) Business Interruption and Extra Expense Coverage with respect to each
Facility for loss of rental value for a period not less than one (1) year; and

 

—

 

USD

 

—

 

 

 

(f) Deductibles/Self-Insured Retentions for the above policies shall not be
greater than One Hundred Twenty Five Thousand Dollars ($125,000.00).

 

—

 

USD

 

—

 

 

 

·       Servicios y Soluciones Medicas, S.A.

 

 

 

 

 

 

 

 

 

(a) Fire and Extended Coverage in an amount equal to one hundred percent (100%)
of the full replacement cost of the Facility;

 

1.982.000,00

 

USD

 

1.982.000,00

 

20-Jul-2015

 

(b) Commercial General Public Liability Coverage affording the parties
protection of not less than One Million Dollars ($1,000,000) per occurrence and
Three Million Dollars ($3,000,000) in the aggregate;

 

1.982.000,00

 

USD

 

1.982.000,00

 

20-Jul-2015

 

(c) Professional Liability Coverage in a minimum amount of One Million Dollars
($1,000,000) per occurrence and Three Million Dollars ($3,000,000) in the
aggregate;

 

250.000,00

 

USD

 

250.000,00

 

20-Jul-2015

 

(d) Worker’s Compensation Coverage, or similar coverage in the relevant
jurisdiction, with respect to each Facility for injuries sustained by Tenant’s
employees in the course of their employment and otherwise consistent with all
applicable legal requirements;

 

—

 

USD

 

—

 

 

 

(e) Business Interruption and Extra Expense Coverage with respect to each
Facility for loss of rental value for a period not less than one (1) year; and

 

240.000,00

 

USD

 

240.000,00

 

 

 

(f) Deductibles/Self-Insured Retentions for the above policies shall not be
greater than One Hundred Twenty Five Thousand Dollars ($125,000.00).

 

25.000,00

 

USD

 

25.000,00

 

 

 

·       Clínica de Radioterapia de Occidente, S.A. de C.V.

 

 

 

 

 

 

 

 

 

(a) Fire and Extended Coverage in an amount equal to one hundred percent (100%)
of the full replacement cost of the Facility;

 

12.000.000,00

 

MXN

 

751.408,89

 

12-Feb-2015

 

(b) Commercial General Public Liability

 

37.000.000,00

 

MXN

 

2.316.844,08

 

12-Feb-2015

 

 

58

--------------------------------------------------------------------------------


 

Coverage affording the parties protection of not less than One Million Dollars
($1,000,000) per occurrence and Three Million Dollars ($3,000,000) in the
aggregate;

 

 

 

 

 

 

 

 

 

(c) Professional Liability Coverage in a minimum amount of One Million Dollars
($1,000,000) per occurrence and Three Million Dollars ($3,000,000) in the
aggregate;

 

3.300.000,00

 

MXN

 

206.637,45

 

25 feb 2015

 

(d) Worker’s Compensation Coverage, or similar coverage in the relevant
jurisdiction, with respect to each Facility for injuries sustained by Tenant’s
employees in the course of their employment and otherwise consistent with all
applicable legal requirements;

 

—

 

MXN

 

—

 

 

 

(e) Business Interruption and Extra Expense Coverage with respect to each
Facility for loss of rental value for a period not less than one (1) year; and

 

—

 

MXN

 

—

 

 

 

(f) Deductibles/Self-Insured Retentions for the above policies shall not be
greater than One Hundred Twenty Five Thousand Dollars ($125,000.00).

 

—

 

MXN

 

—

 

 

 

 

59

--------------------------------------------------------------------------------